Exhibit 10.19

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934 as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

MASTER SERVICES AGREEMENT

UPS Supply Chain Solutions, Inc. with offices located at 12380 Morris Road,
Alpharetta, Georgia 30005 (“SCS”) and Endo Pharmaceuticals Inc., with its
principal offices located at 100 Endo Boulevard, Chadds Ford, Pennsylvania 19317
(“Customer”) (each a “Party” or in the aggregate “Parties”) hereby enter into
this Master Services Agreement (“MSA”) effective *** (“Effective Date”).

NOW, THEREFORE, Customer and SCS, for good and valuable mutual consideration,
hereby agree as follows:

1. Structure of the Agreement. SCS or its designated affiliate shall provide the
services (“Services”) specified in service schedules (“Schedules”) to Customer,
and its subsidiaries as may exist from time to time, including but not limited,
to Endo Pharmaceuticals Solutions Inc., and Endo Pharmaceuticals Valera Inc.,
referencing this MSA and executed by the Parties. Each Schedule may have
attached one or more statements of work (“SOWs”) and exhibits. Each such
Schedule, SOW, and exhibit is an “Incorporated Document.” This MSA and the
Incorporated Documents are collectively referred to herein as the “Agreement.”
In the event of a conflict between the terms of this MSA and the terms of any
Incorporated Document, the terms of this MSA shall control; provided however,
the Parties may expressly or specifically authorize in writing that a particular
term or terms of an Incorporated Document shall control over a particular term
of this MSA and then only to the extent provided in such Incorporated Document.
Any Customer subsidiary may issue a Schedule, and such issuance will be deemed
to be that subsidiary’s agreement to be bound by this Agreement. Unless SCS
otherwise agrees in writing, Customer shall guarantee payment of all Services
for any Schedules under this Agreement.

2. Term and Termination.

2.1 Term. The term of this MSA begins on the Effective Date and continues until
the earlier of: (a) the expiration or termination of all Incorporated Documents
in accordance with their terms, or (b) the termination of this MSA in accordance
with its terms, in which case all Incorporated Documents will also terminate,
subject to their respective termination provisions.

2.2 Termination. This MSA or any Schedule or SOW may be terminated by either
Party: (a) without cause upon one hundred eighty (180) days prior written
notice; (b) with cause upon the commission of a material breach of this
Agreement which is not cured within sixty (60) days after the breaching Party
receives notice (except for default in payment which is addressed below); or
(c) if the other Party becomes insolvent or bankrupt. SCS may also, at its
option, terminate this MSA or any Schedule or SOW or suspend the Services or any
part thereof upon any failure of Customer to pay when due any amounts due
hereunder, which failure remains uncured for a period of thirty (30) days after
written notice of intent to terminate or suspend such services or agreements.

3. Fees, Charges and Expenses.

3.1 Fees, Charges and Expenses. Customer shall pay to SCS all fees, charges and
expenses (“Fees”) as specified in this Agreement with no right of set-off for
any claim filed against SCS. SCS shall invoice Customer in accordance with the
terms set forth in the applicable Schedule or SOW. If Customer in good faith
disputes an amount set forth on an invoice, Customer shall pay the undisputed
amount and shall promptly notify SCS of such dispute and work in good faith with
SCS to promptly resolve the disputed amount. All Fees will be billed and paid in
U. S. dollars, unless otherwise provided in a Schedule. Except as otherwise set
forth in an Incorporated Document, the Fees set forth therein may be adjusted at
any time by the mutual written agreement of the Parties.

3.2 Surcharges. Customer shall pay all fuel, security or other surcharges
(“Surcharges”) that may be imposed on SCS by law or by governmental agencies.
Customer also agrees to pay Surcharges imposed on SCS by its providers,
including its affiliates, provided that SCS uses commercially reasonable efforts
to minimize Surcharges and SCS generally applies the Surcharges across its
customer base.

3.3 Late Payments. If Customer fails to make a payment of the Fees when due,
Customer shall pay to SCS a late payment charge which shall be equal to *** of
the unpaid amount of such Fees. Such late payment fee shall be charged for any
month where Customer fails to make a payment of the Fees when due.

3.4 Taxes. Customer agrees to pay, indemnify and hold SCS and its affiliates
harmless from and against all sales, use, personal property, gross receipts,
excise, franchise and business taxes (including any penalties, fines or interest
thereon),

 

Page 1



--------------------------------------------------------------------------------

except for taxes on revenue earned by SCS, imposed by any federal, state or
local government or taxing authority with respect to the Services performed by
SCS under this Agreement.

3.5 Changes in Operating Parameters or Conditions. In the event a change in any
operating parameter (i.e., a change that is encountered over the course of time
and is anticipated to be ongoing) or a “Changed Condition” (as defined below)
occurs which increases or decreases the obligations or costs of SCS or Customer
or adversely affects the ability of SCS to perform the Services, the affected
party will provide written notice of the same to the other party, with such
notice specifying in reasonable detail the impact of the change in operating
parameters or the Changed Condition on the Services and requesting a change to
the then current Fees. If the parties are unable to reach agreement on the Fees
within ***, either party may terminate the Agreement with *** written notice to
the other party. Any change to the Fees will be memorialized in a mutually
acceptable and executed amendment to this Agreement. “Changed Condition” means
(i) the enactment or promulgation of any new law or regulation or any change to
any existing law or regulation occurring after the Effective Date,. SCS shall
not be responsible for any liability for failure to meet performance commitments
due to a Changed Condition unless SCS specifically agrees in writing to the
contrary

3.6 SAS 70 Reporting. If Customer requests a SAS 70 Type II audit report that
addresses SCS’s internal controls related to Services, SCS will work with
Customer to provide a report that complies with Statement of Auditing Standards
70. Customer acknowledges that any such SAS 70 report provided to Customer will
contain Confidential Information of SCS, and Customer agrees to treat any SAS 70
report provided to Customer by SCS as Confidential Information of SCS in
accordance with the terms of this Agreement. Customer will be responsible for
payment of all costs related to providing the requested report, not to exceed
$7,500 (U.S.) per report, unless the service that SCS provides to Customer
involves a unique operating system or is a highly customized operation, in which
case the Parties will mutually agree on the cost, in writing, prior to SCS
initiating preparation of any requested SAS 70 report. Customer agrees that the
SAS 70 report process will be conducted by SCS through an external auditor. SCS
will be responsible to remediate any exceptions to the extent that they arise
from SCS’s failure to comply with its contractual requirements, however, SCS
does not provide any assurance that any SAS 70 report requested by Customer will
be unqualified during any reporting period. To initiate the preparation of a SAS
70 report, Customer must make a written request 180 days prior to the requested
SAS 70 report date. SCS will prepare no more than one report in any twelve
(12) month period.

4. Indemnification.

4.1 General Indemnification. Each Party (“Indemnitor”) shall indemnify, defend
and hold harmless the other Party and any affiliated and controlling entities of
such Party, and the directors, employees, officers, agents, subcontractors,
licensors and suppliers of each of them (in each case “Indemnitee”) from and
against all third party liabilities, claims, suits, demands, actions, fines,
damages, losses, costs and expenses (including reasonable attorneys’ fees)
(“Claims”) for injury to or death of any person or damage to or loss of
improvements to real property or tangible personal property to the extent caused
by or resulting from such Party’s negligent acts or omissions or willful
misconduct, except to the extent caused by the Indemnitee. Notwithstanding the
foregoing or anything in the Agreement to the contrary, SCS shall have no
indemnification obligation under this Section 4.1 or under the Agreement arising
out of or in connection with Customer’s goods, packages or property for which
the Services are provided (collectively the “Goods”), the liability for which is
governed by Section 6 hereunder.

4.2 Third Party Claims. Customer shall indemnify, defend and hold harmless SCS
and its Indemnitees from and against any third party Claim (including any Claim
brought by Customer’s customers) arising out of or in connection with the
design, manufacture, packaging, marketing, use or sale of the Goods or Services
or Customer’s instructions regarding such Goods or Services.

4.3 Indemnification Procedures. With respect to a Claim for which
indemnification is sought under this Section 4, the Indemnitee shall provide
Indemnitor with a) prompt written notice, b) tender of the defense or
settlement, and c) full cooperation in the defense. Failure to give prompt
written notice of a Claim shall not affect the Indemnitee’s right to
indemnification unless the failure materially and adversely affects the rights,
remedies or liability of the Indemnitor. If the Indemnitor fails to honor a
timely request for indemnification and has a binding legal obligation to do so,
the Indemnitee shall be entitled to all costs (including reasonable attorneys’
fees) incurred in the enforcement of its indemnification rights. The Indemnitor
shall not make a compromise or settlement of a Claim without the Indemnitee’s
consent unless all of the following apply: (i) there is no finding or admission
of any violation of law or any violation of any person’s rights by Indemnitee,
(ii) there is no effect on any other Claim by or against Indemnitee, (iii) the
sole relief is monetary damages that are paid by the Indemnitor, and (iv) the
compromise or settlement contains an unconditional requirement to provide by the
claimant or the plaintiff to the Indemnitee a release from all liability in
respect of such Claim. The Indemnitee shall have no liability for any compromise
or settlement made without its consent.

5. Title to Goods. Unless otherwise specified in a Schedule, title to Goods
shall remain with Customer. Notwithstanding anything herein to the contrary,
nothing in this Agreement shall be deemed to waive or otherwise limit any lien
rights that SCS may have under applicable law with respect to the Goods.

6. Limitation of Liability.

 

Page 2



--------------------------------------------------------------------------------

6.1 Limitation of Liability for Loss or Damage to Products. Except as
specifically provided in a Exhibit, Schedule, or SOW, including but not limited
to Service Schedules 1 and 2 and other service schedules as they may be added
from time to time, SCS’s maximum liability to Client arising out of or related
to loss or damage to Products shall not exceed the SCS standard liability
amounts which are as follows (the “SCS Standard Liability Limits”): (a) for
Claims arising from SCS’s *** Services occurring in SCS’s facilities or
premises, including owned or leased property, ***; (b) for Claims arising from
*** Services, ***, whichever is less; (c) for Claims arising from *** Services,
including arranging for inland or air transportation, ***; and (d) for Claims
arising from ***, the liability limits set forth in *** with the Services;
provided, however, *** Services does not include a liability limit, SCS’s
liability limit shall be ***. Client and SCS agree that they have negotiated a
reasonable limit of liability based on the value of the Products and the
Parties’ respective business interests and rates charged. Client may obtain
additional protection in excess of the SCS Standard Liability Limits, up to the
actual or declared value of the Products, shipment or transaction, by written
request and payment of an additional charge prior to the provision of Services.
Client waives all rights of subrogation on behalf of its insurers for any loss
or damage in excess of the SCS Standard Liability Limits set forth herein, or if
applicable, such different limits of liability specified in a Schedule or SOW.
Notwithstanding the foregoing, SCS shall not be liable for delay, loss or damage
of any kind which occurs while Products are in the care, custody or control of a
third party unless otherwise provided in SCS’s transportation documents or an
Incorporated Document. “Third party” as used herein includes, but is not limited
to, carriers, warehouseman, forwarders, ocean transportation intermediaries,
customs brokers, affiliates, brokers, or agents to which Products are entrusted
for transportation, handling, delivery, and/or storage. All claims in connection
with acts of a third party shall be brought against the third party. SCS shall
reasonably cooperate with Client regarding such claims.

6.2 Filing of Claims. Unless otherwise set forth in a Service Schedule or
otherwise expressly required by applicable statute, international convention or
other mandatory national law all claims against SCS for a potential or actual
loss or damage to Products must be filed in writing within *** from the date of
shipment, or such claims are deemed waived, except that the claims filing
requirements set forth in a bill of lading, air way bill or other transportation
document issued in conjunction with the Services shall apply for claims arising
from loss or damage to Products. Any litigation brought by Client against SCS
under this Agreement must be filed within *** from the event giving rise to the
claim, or such claims are deemed waived. No settlement will be made on any claim
made by Client until Client has paid all outstanding Fees.

7. Exclusions. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
ANY PURELY ECONOMIC LOSSES, INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS, USE,
INCOME, BUSINESS OPPORTUNITIES, COSTS OF ALTERNATIVE MEANS OF TRANSPORT,
MERCHANTABILITY, OR CUSTOMER GOODWILL, OR FOR ANY SPECIAL, PUNITIVE,
CONSEQUENTIAL OR INDIRECT DAMAGES, IN CONNECTION WITH THIS AGREEMENT OR THE
SERVICES PROVIDED HEREUNDER WHETHER PLED UNDER TORT, CONTRACT OR ANY OTHER LEGAL
THEORY. SCS SHALL HAVE NO LIABILITY TO CUSTOMER IN CONNECTION WITH THIS
AGREEMENT EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT TOGETHER WITH ALL
EXHIBITS, SCHEDULES AND SOW’S. THIS EXCLUSION APPLIES TO DAMAGES OF ANY KIND,
INCLUDING BUT NOT LIMITED TO, PERSONAL INJURY AND PROPERTY DAMAGE, WHETHER OR
NOT RELATED TO THE GOODS BEING TRANSPORTED.

8. Confidentiality. As used herein, the term “Confidential Information” shall
mean confidential information relating to the business, technology, operations
and financial condition of a Party. For *** from the date of disclosure by a
Party of any of its Confidential Information, and in the case of Confidential
Information that constitutes a trade secret under applicable law for so long as
such Confidential Information remains a trade secret, the Party receiving such
Confidential Information will not disclose such Confidential Information except
as permitted herein and shall exercise the same degree of care to avoid
disclosure of such Confidential Information as it employs with respect to its
own Confidential Information, but not less than reasonable care. Confidential
Information shall not include such information that: (a) is now or hereafter
becomes publicly known without violation of this Agreement; (b) was known to the
recipient prior to the time of disclosure without obligation to preserve
confidentiality; (c) was received by the recipient from a third party without
obligation to preserve confidentiality; (d) was independently developed by the
recipient; (e) is authorized to be disclosed by the disclosing Party; or
(f) (i) is contained on the exterior of a package, including information
contained in plain text or bar code form on shipping labels, or (ii) package
level detail or smart label information, including but not limited to,
consignee’s full name, complete delivery address, package weight and zone, and
package labeling that contains Maxicode, postal barcode, current routing code,
appropriate service level icon, a 1Z tracking number bar code and address
details related thereto and delivery information (collectively, ‘Shipping
Information”). SCS will use Shipping Information only as permitted by the UPS
Privacy Policy located at www.ups.com as it may be revised from time to time or
as permitted by law. In addition, if the recipient receives a subpoena or other
process demanding the disclosing Party’s Confidential Information, the recipient
may comply with the demand, in which case the recipient will inform the
disclosing Party and allow the disclosing Party reasonable time to seek a
protective order.

9. Force Majeure. If and to the extent that either Party may be precluded or
delayed from performance hereunder by (a) acts of war, acts of public enemies,
terrorist attacks, insurrections, riots, sabotage, earthquakes, floods, acts of
God, embargoes, authority of laws, labor disputes (including strikes, lockouts
job actions, or boycotts) or (b) fires, air conditions, explosives, failure of
electrical power, heat, light, air conditioning or communications equipment
(provided that the events

 

Page 3



--------------------------------------------------------------------------------

described in clause (b) are not due to such Party’s fault or negligence of the
Party claiming relief under this Section 9) or (c) other events beyond its
control (each a “Force Majeure Event”), such performance shall be excused to the
extent and for the time necessitated by such Force Majeure Event. This provision
shall not apply to monetary amounts owed by either Party to the other. SCS is
not liable for any loss or damage to Goods caused by a Force Majeure Event, and
Customer shall have the risk of loss for such loss or damage and the
responsibility to insure against the same. If SCS takes steps outside the
ordinary course of business to protect Goods due to a Force Majeure Event,
Customer shall pay the storage or other similar charges associated with SCS’s
efforts. Customer will have the right to terminate this Agreement or any Service
Schedule if SCS is prevented from performing for more than *** under this
Section and the Parties have not agreed to a mutually acceptable alternative.

10. Insurance. Each Party shall maintain commercial general liability insurance
including premises or operations, broad form property damage, independent
contractors, and contractual liability covering its obligations hereunder for
bodily injury and property damage, with a combined single limit of not less than
*** each occurrence. In addition, SCS shall maintain workers’ compensation
insurance in statutory amounts covering SCS and its employees, and employer’s
liability insurance, and Customer shall maintain, during the term of this
Agreement and for *** after the termination or expiration of the Agreement,
product liability insurance in an amount not less than *** on a per occurrence
basis. All insurance required herein shall be carried with insurance companies
licensed to do business in the state(s) where operations are maintained. All
policies shall provide that such coverage under these policies shall not be
canceled or materially changed without at least *** prior written notice to the
other Party.

11. Independent Contractor. SCS is an independent contractor under this
Agreement. Each Party shall comply with all payroll tax withholdings, social
security, unemployment and related employer obligations applicable to it. Except
as set forth in a duly authorized Power of Attorney, neither Party shall hold
itself out as an agent of or in a joint venture with the other Party, and
neither Party shall have authority to act on behalf of the other Party.

12. Subcontractors. SCS may subcontract all or portions of the Services to its
parent, affiliates or third party service providers. Each party may disclose to
its parent, or affiliates or third party service providers any Customer
Confidential Information but only to the extent necessary to perform the
Services and as permitted by the UPS Privacy Policy in effect at the time of
performance which is located at www.ups.com. Customer hereby authorizes and
appoints SCS (including its successors or assigns) to share records referenced
in 19 C.F.R., Parts 111 and 163, including any documents, data or information
pertaining to the business of Customer, with its parent and any or all of its
affiliates.

13. Hazardous Materials, Dangerous Goods and Other Regulated Goods. Unless SCS
expressly agrees in a Schedule, SCS will not handle, receive, accept, ship,
carry, dispose of, transport, store, or arrange for the handling, disposal,
storage or transportation of: (a) any type of hazardous materials, dangerous
goods, or Goods containing hazardous materials or dangerous goods, or (b) any
type of Goods which may be regulated by a governmental body, entity or agency,
including but not limited to those Goods which are regulated by the United
States Food and Drug Administration, the United States Department of
Agriculture, the United States Drug Enforcement Administration, the United
States Bureau of Alcohol, Tobacco, Firearms and Explosives, and analogous
regulatory agencies in countries in which the Services are provided
(collectively, “Hazardous, Dangerous or Regulated Goods”). Customer warrants and
covenants that it will not itself or through others offer, present or otherwise
tender any Hazardous, Dangerous or Regulated Goods to SCS, its affiliates,
assignees, agents or subcontractors under this Agreement. Notwithstanding the
foregoing, SCS may take any action that SCS, in its sole discretion, deems
appropriate or necessary in relation to any actual or suspected Hazardous,
Dangerous or Regulated Goods. Customer hereby fully and completely releases and
forever discharges SCS and its Indemnitees from and against all Claims arising
out of or caused by actual or suspected Hazardous, Dangerous or Regulated Goods
except to the extent that such Claims result from SCS’s willful misconduct or
failure to reasonably follow the written instructions provided by the Customer
to SCS which shall include (1) information pertaining to the identity and
classification of all Hazardous, Dangerous or Regulated Goods (2 copies of
applicable exemptions, exceptions, permits or approvals that apply to the
Hazardous, Dangerous or Regulated Goods and (3) all reasonably available
documentation, including without limitation Material Safety Data Sheets,
relating to environmental, health or safety matters associated with the
Hazardous, Dangerous or Regulated Goods in the even SCS expressly agrees in a
Schedule relating to the Hazardous, Dangerous or Regulated Goods. Customer shall
indemnify, defend, and hold harmless SCS and its Indemnitees from and against
all Claims related to or arising out of any SCS action taken in relation to such
actual or suspected Hazardous, Dangerous or Regulated Goods, Customer’s
noncompliance with applicable laws and regulations, or the breach of any
covenant of Customer contained in or made pursuant to this Section., except to
the extent that such Claims result from SCS’s willful misconduct or failure to
reasonably follow the written instructions provided by the Customer to SCS which
shall include (1) information pertaining to the identity and classification of
all Hazardous, Dangerous or Regulated Goods (2 copies of applicable exemptions,
exceptions, permits or approvals that apply to the Hazardous, Dangerous or
Regulated Goods and (3) all reasonably available documentation, including
without limitation Material Safety Data Sheets, relating to environmental,
health or safety matters associated with the Hazardous, Dangerous or Regulated
Goods in the even SCS expressly agrees in a Schedule relating to the Hazardous,
Dangerous or Regulated Goods.

14. Dispute Resolution Process. The Parties agree to utilize the dispute
resolution process to resolve any disputes, claim or question between them with
respect to this Agreement (“Dispute”) as expeditiously as possible. The Parties
shall keep

 

Page 4



--------------------------------------------------------------------------------

confidential, and shall not disclose to any person except as may be required by
law, all aspects of the Dispute and the Dispute resolution process. One Party
shall give written notice to the other Party of the Dispute and request
commencement of the Dispute resolution process. Then, the project managers from
each Party shall meet within *** to negotiate and use commercially reasonable
efforts to promptly reach a resolution of the Dispute. If the Dispute is not
resolved by the project managers within such *** period, either Party may give
notice to the other Party that the Dispute must be escalated to the senior
officers of each Party, who will meet within *** to negotiate and use
commercially reasonable efforts to resolve the Dispute. In the event the senior
officers are unable to resolve the Dispute within ***(unless the Parties
mutually agree to extend their discussions) either Party shall be free to pursue
any remedies that may be available at law or in equity.

15. Warranties. ANY WARRANTIES OF THE PARTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT ARE THE SOLE WARRANTIES MADE BY THE PARTIES AND ARE IN LIEU OF ALL
OTHER WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING BUT NOT LIMITED TO
IMPLIED WARRANTIES OF MERCHANTABILITY, OF TITLE OR NONINFRINGEMENT, OF FITNESS
FOR A PARTICULAR PURPOSE, OR ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING, OR USAGE OF TRADE. IN ANY JURISDICTION WHICH DOES NOT ALLOW THE
EXCLUSION OR LIMITATION OF IMPLIED WARRANTIES, ANY IMPLIED WARRANTIES, TO THE
MAXIMUM EXTENT PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, SHALL
BE LIMITED TO THE TERM OF THIS AGREEMENT. EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED IN THE APPLICABLE SCHEDULE, CUSTOMER’S SOLE REMEDY FOR BREACH OF ANY
SUCH WARRANTY SHALL BE LIMITED TO THE REPERFORMANCE OF THE SERVICE AT ISSUE.

16. Import and Export Laws.

16.1 The Parties acknowledge and agree that all activities hereunder, including
the export, reexport, import, transshipment, transfer, release, delivery, or
pickup of all Goods, as well as any software and technology provided to SCS by
Customer or on behalf of Customer (“Software and Technology”), are subject to
all applicable U.S. and non-U.S. laws, including any statutes, executive orders,
regulations, governmental agency decisions, judicial decisions, or any other
written decrees that have the force and effect of law in the country in question
(collectively defined as “Laws” for purposes of this Section 16) governing the
import and export of Goods, Software, and Technology, including, but not limited
to, laws concerning exports and economic sanctions, and customs Laws,
(collectively, “Import and Export Laws”).

16.2 Customer agrees:

(i) to act as the importer, exporter, or other principal party (as the case may
be) under all Import and Export Laws;

(ii) that Customer is responsible for complying with all Import and Export Laws
applicable to the export, reexport, import, transshipment, transfer, or release
of any Goods, Software, and Technology from any country;

(iii) that Customer is solely responsible for (a) properly classifying under the
Import and Export Laws all Goods, Software, and Technology; (b) obtaining any
required licenses and other authorizations for export, reexport, import,
transshipment, transfer, or release; (c) correctly completing and filing with
any government, as appropriate, all documents required under the Import and
Export Laws; and (d) ensuring that all export-related documents, including
shipping and sales documents, generated in connection with the Services
performed pursuant to this Agreement conform to and are maintained in accordance
with the Import and Export Laws;

(iv) that Customer is solely responsible for providing accurate written
instructions to SCS and the carrier in advance of any export, reexport, import,
transshipment, transfer, release, delivery, pickup, or other activity in
relation to any Goods, Software, and Technology, which instructions shall be in
compliance with all Import and Export Laws and shall set forth all information
required for SCS to comply with those Laws in connection with that export,
reexport, transshipment, transfer, release, delivery, pickup, or other
activity; and

(v) that, notwithstanding any other provision in this Agreement to the contrary,
Customer will indemnify, defend, and hold harmless SCS and its Indemnitees from
and against all Claims or investigations arising out of or in connection with:
(a) Customer’s breach of this Section; (b) SCS’s or the carrier’s compliance
with Customer’s instructions in the export, reexport, import, transshipment,
transfer, release, delivery, pickup, or other activity in relation to any Goods,
Software, and Technology; or (c) error on the part of any government official,
including any person employed by, representing, or acting on behalf of any
government agency in the United States or any other country, in connection with
the export, reexport, import, transshipment, transfer, release, delivery,
pickup, or other activity in relation to any Goods, Software, and Technology.

 

Page 5



--------------------------------------------------------------------------------

17. General Provisions.

17.1 Assignment; Third Party Beneficiaries. The rights and obligations under
this Agreement may not be transferred or assigned to a third party by either
Party without the prior written consent of the other Party; provided however,
either party may transfer or assign all or part of its rights and/or obligations
of this Agreement to one or more of its parent or affiliates. Under no
circumstances may Customer resell any of the Services to any third party without
the express written consent of SCS. There are no third party beneficiaries under
this Agreement, except that SCS’s affiliates that perform Services are third
party beneficiaries of SCS’s rights, remedies and benefits under this Agreement.

17.2 Amendments; Waiver; Severability. This Agreement can only be modified or
amended by a written instrument signed by the Parties. A waiver of any right by
either Party will not constitute a waiver of such right on any subsequent
occasion. Acceptance of the amounts (or lesser amounts) payable under this
Agreement shall not be deemed a waiver of any default. If any provision of this
Agreement is determined to be invalid, such invalidity will not affect the
validity of the remaining portions of this Agreement.

17.3 Survival. The rights and obligations of this Agreement which by their
nature are intended to survive expiration or termination shall so survive,
including but not limited to: Sections 3, 4, 5, 6, 7, 8, 13, 14, 15, 16 and 17.

17.4 Controlling Law. This Agreement shall be governed by the laws of the ***
without regard to conflicts of laws provisions.

17.5 No Use of Trademarks. Neither Party shall use the other Party’s or its
affiliates’ name, logo, trademarks, service marks or trade names without the
other Party’s prior written consent; provided however, SCS may disclose
Customer’s name as a reference to any current or prospective customer.

17.6 Non-Solicitation of Personnel. During the term of this Agreement and for
*** after its expiration or termination, neither Party shall actively solicit
the employment of any employee of the other Party, which employee was engaged in
the performance of this Agreement. Notwithstanding the foregoing, neither Party
shall be precluded from conducting general recruiting activities, such as
participating in job fairs or publishing advertisements for general circulation.
The soliciting Party who violates this Section 17.6 shall pay to the other Party
an amount equal to ***for any solicited employee as liquidated damages. The
amount of *** shall be the *** in effect ***. The Parties agree that such amount
is a reasonable estimate of the damages to be suffered by the aggrieved Party in
such an event, which damages would be difficult to ascertain, and that such
amount is not intended to be a penalty.

17.7 Intellectual Property Rights. Customer and SCS acknowledge that the other
has certain intellectual property rights that may be revealed or provided to the
other Party in accordance with this Agreement. Each Party acknowledges that this
Agreement does not grant any right or title of ownership in their respective
intellectual property rights to the other unless specifically provided in this
Agreement. Any intellectual property shall remain the originator’s property
unless otherwise provided herein.

17.8 No Breach of Other Agreements. Customer and SCS each respectively represent
and warrant that its execution of this Agreement does not violate any applicable
law or breach any other agreement to which it is a Party or is otherwise bound.

17.9 Notice. Any notice required or permitted to be given shall, except where
specifically provided otherwise, be given in writing to the person and at the
address listed below by personal delivery, UPS Next Day Air® or certified mail,
return receipt requested. The date of notice shall be as follows: the date upon
which such notice is so personally delivered; if by UPS Next Day Air®, the date
of receipt at the designated address; or if by certified mail, the date of
delivery.

 

To SCS:   

UPS Supply Chain Solutions, Inc.

Contracts and Compliance Department

12380 Morris Road

Alpharetta, GA 30005

   with Copy to:   

United Parcel Service, Inc.

Office of General Counsel

55 Glenlake Parkway

Atlanta, GA 30328

To Customer:   

 

   with Copy to:   

 

  

 

     

 

  

 

     

 

  

 

     

 

17.10 Record Retention. SCS shall retain all applicable books and records for
*** subsequent to the expiration or termination of this Agreement or such longer
period as may be required by any applicable regulatory requirements.

 

Page 6



--------------------------------------------------------------------------------

17.11 Entire Agreement. This Agreement sets forth the full and complete
understanding of the Parties with respect to the matters herein and supersedes
any and all agreements and representations between the Parties made or dated
prior to the Effective Date, including any agreements regarding confidentiality.

17.12 Counterparts. This MSA may be executed in several counterparts, each of
which shall be considered an original but all of which taken together shall
constitute but one and the same agreement. The Parties acknowledge and agree
that signatures sent by facsimile shall be deemed and accepted by the Parties as
originals.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representative as of the Effective Date.

 

UPS SUPPLY CHAIN SOLUTIONS, INC.

“SCS”

    

ENDO PHARMACEUTICALS INC.

“CUSTOMER”

/s/Matt Kristufek

    

/s/David P. Holveck

Signature      Signature

Matt Kristufek

    

David Holveck

Printed Name      Printed Name

Global Contracts Manager

    

President and Chief Executive Officer

Title      Title

May 18, 2010

    

5/10/10

Date      Date

 

Page 7



--------------------------------------------------------------------------------

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

SERVICE SCHEDULE NO. 1 - WAREHOUSE DISTRIBUTION SERVICES

This Service Schedule No. 1 for Warehouse Distribution Services (“Schedule”) is
entered into this ***, (the “Effective Date”) and is attached to and made part
of that certain Master Services Agreement dated ***, (the “MSA”) by and between
UPS Supply Chain Solutions, Inc. (“SCS”) and Endo Pharmaceuticals, Inc.,
(“Customer”). Capitalized terms not defined in this Schedule shall have the
meaning set forth in the MSA.

1. Structure of this Service Schedule. SCS will perform for Customer the
warehouse distribution services specified in this Schedule (the “Services”), at
one or more facilities listed in Exhibit C (each a “Facility”), in accordance
with the MSA, this Schedule and its Exhibits and the documents specified below,
which documents and Exhibits are incorporated into this Schedule by reference.
In the event of a conflict or inconsistency between any of the documents
specified below and this Schedule, the order of precedence shall be as follows:
(a) this Schedule, (b) the Statement of Work, and (c) Exhibits B-D.

Exhibit A – Statement of Work

Exhibit B – Fees

Exhibit C – Operating Parameters

Exhibit D – Termination Costs

Exhibit E – Products

2. Term and Termination.

2.1 Term. The initial term of this Schedule shall commence on the Effective Date
and shall continue up to and including March 31, 2015 (“Initial Term”), unless
earlier terminated in accordance with the MSA. Thereafter, this Schedule will
automatically renew for successive one-year renewal terms, unless either Party
gives the other Party written notice of non-renewal at least ninety (90) days
prior to the expiration of the then-current term. Notwithstanding the foregoing,
in the event that SCS continues to provide the Services to Customer following
the expiration or termination of this Schedule, and the Parties fail to enter
into a written extension of this Schedule, then this Schedule (except that the
Fees may be adjusted by SCS in its sole discretion) shall remain in effect on a
month-to-month basis after the expiration or termination date until terminated
in writing by either Party upon thirty (30) days prior written notice.

2.2 Termination Costs. If this Schedule is terminated (i) by SCS due to
Customer’s breach, failure to make payments when due, or insolvency or (ii) by
Customer for its convenience, Customer shall pay SCS the termination costs, if
any, specified in Exhibit D.

2.3 Termination Assistance. In connection with the termination or expiration of
this Schedule, the Parties will mutually agree in advance with respect to the
actions that SCS will undertake as part of the termination assistance and agree
that SCS will undertake all such actions at Customer’s sole expense. Termination
assistance includes, but may not be limited to, *** Customer shall remain liable
for all storage charges accrued up until such time as the Goods are removed from
the Facility.

3. Fees.

3.1 Payment Terms. Fees will be as set forth in Exhibit B and will be
administered in accordance with Exhibit B. Customer shall pay all invoices
within *** from date of the invoice.

3.2 Renewal Term Fees Adjustment. Upon expiration of the Initial Term and
thereafter on each anniversary of the Effective Date, all Fees shall be subject
to an adjustment. The basis for determining the adjustment shall be *** as
published by the United States Department of Labor, Bureau of Labor Statistics,
which may be viewed at http://stats.bls.gov/cpi/home.htm. The adjustment shall
be equal to ***, as posted on the 1st SCS business day of the month, 2 months
prior to the anniversary of the Effective Date. SCS will notify Customer at
least *** prior to implementing the adjusted Fees. In the event the *** is
discontinued, SCS may designate another similar index for the purpose of
calculating Fees adjustments.

 

Page 1



--------------------------------------------------------------------------------

4. Liability for Loss or Damage to Goods Stored by SCS.

4.1 Definitions.

4.1.1 “Average Replacement Cost” shall mean the average of the Replacement Costs
of all Lost Goods.

4.1.2 “Book Inventory Report” shall mean the report of those Goods that should
be warehoused as of the Determination Date based on (i) Beginning Inventory,
i.e. the Goods that were warehoused based on the Book Inventory Report as of the
previous Determination Date or, if during the first year, then the Effective
Date, plus (ii) Goods received as evidenced by an authorized signature on the
transportation carrier’s waybill, since previous Determination Date or, if
during the first year, then the Effective Date, less (iii) Goods shipped since
the previous Determination Date or, if during the first year, then the Effective
Date. The Book Inventory Report will be generated by SCS using its warehouse
inventory management systems, regardless of whether Customer’s inventory system
is also used in connection with the Services.

4.1.3 “Damaged Goods” shall mean those Goods warehoused on the Determination
Date that are destroyed or damaged due to SCS’s negligence such that they cannot
be sold.

4.1.4 “Determination Date” shall mean the yearly anniversary of the Effective
Date upon which SCS’s liability to Customer, if any, for Lost Goods and Damaged
Goods is determined; provided however, that if this Schedule expires or is
terminated prior to such Determination Date, the revised Determination Date
shall be the date of termination or expiration of this Schedule.

4.1.5 “Excess Loss and Damage” shall mean ***.

4.1.6 “Lost Goods” shall mean those Goods that should be warehoused on the
Determination Date according to the Book Inventory Report, but that have been
lost due to SCS’s negligence or are otherwise unable to be located. Lost Goods
shall not include Damaged Goods, concealed shortages, or Goods shipped in error
to Customer’s location or to a location designated by Customer.

4.1.7 “Net Value of Inventory Adjustments” shall mean as of a Determination Date
the sum of all the positive and negative inventory adjustments for unaccounted
for Goods and Goods damaged, in terms of the number of units, that are made by
SCS in all Facilities during its cycle count process between successive
Determination Dates or, if during the first year of the Effective Date, then
during such first year. SCS will maintain a cumulative record of inventory
adjustments completed.

4.1.8 “Physical Inventory” shall mean a physical inventory of the Goods. Any
Physical Inventory will be conducted in a manner mutually acceptable to the
Parties. If Customer requests SCS to conduct such a Physical Inventory, SCS will
perform the Physical Inventory at Customer’s sole expense.

4.1.9 “Replacement Cost” shall mean ***. Within thirty (30) days of the
Effective Date and at least quarterly thereafter, Customer shall provide to SCS
appropriate documentation verifying the Replacement Cost of each Good.

4.1.10 “Shrinkage Allowance” is applicable to Lost Products (except to the
extent such Lost Products are controlled substances which will have no Shrinkage
Allowance applied; provided however that Lost Products which are controlled
substances will be subject to the limitation of liability listed in
Section 4.2.3) and Damaged Products from all Facilities and shall mean ***of
Throughput as of the Determination Date. The Parties have agreed to a Shrinkage
Allowance because both Parties recognize that it is inevitable that a certain
amount of Goods will be lost or damaged in the course of storage and handling
whether the Goods are stored by SCS or by the Customer at its own locations
using its own employees.

4.1.11 “Throughput” shall mean the number of Goods received and shipped between
successive Determination Dates, or if within the first year of the Effective
Date, then such first year.

4.2 Calculation of Liability for Lost Goods and Damaged Goods.

4.2.1 SCS shall be liable for Lost Goods or Damaged Goods in excess of the
Shrinkage Allowance while the Goods are in its care, custody and control under
this Schedule due to its negligent acts or omissions, except that which is
(i) below the Shrinkage Allowance; (ii) caused by any defects in the packaging
or manufacture of such Goods; (iii)

 

Page 2



--------------------------------------------------------------------------------

attributable to carriers (contract or otherwise) failing to deliver the full
shipment of expected Goods to SCS or otherwise caused by the acts or omissions
of such carriers; (iv) delivered to SCS in damaged condition; (v) attributable
to concealed damage; (vi) a result of the negligence or intentional misconduct
of Customer or any of its employees, agents or subcontractors, or (vii) caused
by a Force Majeure Event.

4.2.2 On or about the Determination Date, SCS will calculate the Net Value of
Inventory Adjustments.

4.2.3 If the Net Value of Inventory Adjustments is greater than the Shrinkage
Allowance, then SCS, in accordance with this Schedule, will pay Customer,
subject to an annual limitation of ***, the Excess Loss and Damage, within
thirty (30) days of mutual agreement.

4.3 Lost Goods Later Found. If any Lost Goods for which a payment has been made
to Customer are found or otherwise accounted for, Customer shall promptly refund
to SCS the amount of any such payment upon written notice from SCS, and SCS will
return such Goods to the Customer.

5. Notice of Loss or Damage. SCS will promptly notify Customer of any loss or
damage to Goods that are delivered to the Facility after discovery of same by
SCS and will provide reasonable cooperation to Customer to address the
disposition of such Goods.

6. Work Instructions (“WI”). Customer specific Work Instructions will be
developed to outline further mutually agreed upon processes and service
standards on or before the date of signing of this Schedule, and approved in
writing by Customer’s Supply Chain/and/or Finance and a Quality Assurance
Representative from SCS. In the event of a conflict between this Schedule and
the WI, the terms of this Schedule shall control.

7. Client’s Customers. Customer will communicate to their customers that SCS
will verify the license of Customer’s customer prior to Product shipment.

8. Products. Descriptions of the Products to be handled are listed on Exhibit E.
The attached Exhibit E shall be updated as appropriate to reflect any change in
Products as mutually agreed upon by both parties . SCS shall not receive any new
product for storage until an amended Exhibit A has been signed by the Parties
and is attached to this Schedule, unless agreed upon by both parties.

8.1 Customer is responsible for all product testing and control over Quality
Assurance (“QA”) hold and release of Product. Product received in a Quarantined
status from Customer, may only be released from SCS inventory with a Certificate
of Release from the Customer’s designated Quality Assurance Representative.

8.2 Customer is fully and solely responsible for ensuring that the Products
comply with all federal, state, local and other laws and regulations with
respect to safety, labeling, quality assurance and advertising. Customer is
responsible for notification to the FDA of any changes concerning the storage
and distribution of the product.

8.3 Customer is responsible for specifying and validating temperature sensitive
packaging and other storage conditions as well as packaging protocols as
necessary.

9. Recall Responsibilities. Customer will handle all discussions with regulatory
agencies regarding manufacturing defects or safety issues related to any Product
and will be solely responsible for deciding the necessity, scope, and procedures
for any Product recall. SCS will support Product recalls based on the Ad-Hoc
rates stated in Exhibit B.

9.1 Customer will be responsible for notifying SCS of any recalls or market
withdrawals of their products to be handled by SCS.

9.2 Customer will be responsible for drafting product recall customer
communications. Customer is responsible for all recall communications to
customer. Customer can request in writing for SCS to perform the recall customer
communications, and negotiate the service fee based on handling requirements. No
amendment to this schedule is required for this service.

 

Page 3



--------------------------------------------------------------------------------

10. Client Information Systems (IT). If the Services under this Schedule require
SCS to use Customer’s system and it is a system requiring validation, i.),
Customer will provide SCS a copy of the system’s Validation Report, and ii.) At
Customer’s expense, Customer will provide verification of the use of that system
in any SCS Facility.

11. Waiver of Subrogation. Customer waives its rights of subrogation on behalf
of its insurers for any loss or damage to Goods in excess of the liability
limits set forth in Section 4.

12. Lien Rights. Nothing in this Schedule, the MSA or in any Incorporated
Document shall be deemed to waive or otherwise limit any lien rights that SCS
may have under applicable law with respect to the Goods.

13. Notices. In addition to the requirements of the Notices provision in the
MSA, any notice required under this Schedule shall be directed to the following
individuals:

 

To SCS:      UPS Supply Chain Solutions, Inc.      Attn:   

 

       

 

       

 

   To Customer:           Attn:   

 

       

 

       

 

  

14. Survival. The following provisions of this Schedule will survive its
expiration or termination: Termination Costs, Transition Assistance, Liability
for Loss or Damage to Goods Stored by SCS, Notice of Loss or Damage, Waiver of
Subrogation, and Lien Rights.

IN WITNESS WHEREOF, the Parties hereto have caused this Schedule to be executed
by their duly authorized representatives as of the Effective Date.

 

UPS SUPPLY CHAIN SOLUTIONS, INC.

“SCS”

    

ENDO PHARMACEUTICALS INC.

“CUSTOMER”

/s/Matt Kristufek

    

/s/David P. Holveck

Signature      Signature

Matt Kristufek

    

David Holveck

Printed Name      Printed Name

Global Contracts Manager

    

President and Chief Executive Officer

Title      Title

May 18, 2010

    

5/10/10

Date      Date

 

Page 4



--------------------------------------------------------------------------------

Confidential & Proprietary

 

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

EXHIBIT A - STATEMENT OF WORK

TO SERVICE SCHEDULE NO. 1 - WAREHOUSE DISTRIBUTION SERVICES

1. Specialized Handling. Hazardous Materials or Other Regulated Products will
not be accepted for handling and storage under this SOW unless a separate
service schedule expressly authorizing such has been executed by the Parties.

2. Training. SCS shall train its personnel to perform standard warehouse
logistics Services with respect to the Products. Client shall provide SCS with
training materials and applicable reference manuals relating to any specialized
training for processes or systems to be provided to Client under this Statement
of Work (SOW) which are different from standard warehouse logistics services.

3. Operating Parameters. As of the Effective Date, the Facilities and warehouse
space are those as listed on Exhibit C. The warehouse space within a Facility
available to Client from time to time for the storage of the Products shall be
referred to as the “Storage Area.”

4. Hours of Operation. Facility hours of Operation for warehouse Services are
defined in the Operating Parameters. Business Day is defined as Monday through
Friday, excluding Holidays (“Business Day”). US Holidays are: Memorial Day, 4th
of July, Labor Day, Thanksgiving, Day after Thanksgiving, Christmas Day, New
Year’s Eve, New Year’s Day (“Holidays”).

5. Access to Storage Area. Only individuals authorized by SCS or Client shall be
permitted access to the Storage Areas, provided however, that Client must
provide SCS reasonable advance notice prior to such access, and provided
further, that any such individual must agree to comply with the security
provisions applicable to such Facility. Authorization by Client for Client
personnel shall be controlled through an approved access list provided to SCS by
Client.

6. Client Designated Contact. Client will provide the name, job title, and
contact information, to include telephone numbers (business, cell phones,
facsimile, pager numbers, etc.) of a designated manager within Client’s
organization to serve as continuously available liaison with SCS for
communication of all reporting and issue escalation to Client. (“Client
Designated Contact”). If there is any change in the Designated Contact, Client
shall promptly submit the above information to SCS by facsimile or email.

7. Equipment. SCS will provide all required general purpose equipment necessary
to perform the Services, except that any special, customized or unique equipment
needed to perform the Services shall be provided by Client and maintained at
Client’s sole expense.

8. Products Master File. The inventory system will be SCS’s Warehouse Management
System (WMS). Prior to the initial shipment of any Products to a Facility,
Client will provide SCS with a master list of all Products that are to be
handled pursuant to this SOW. SCS will keep the information contained on such
list in a file in its WMS (the “Master File”). Client will provide SCS with the
information needed to update the Master File, including all new additions to the
Products to be handled pursuant to this SOW and any changes to information
relating to Products on the Master File by a mutually agreed upon method.

9. Incoming Product Quality Assurance (“QA”). Client is responsible for all
control over QA hold and release of Product.

10. Information System. SCS will use the Warehouse Management System (“WMS”) for
inventory management and Client custom Services. Client will be provided a user
ID for inquiry only access to WMS and for access to request report printing at
Client’s location. On request, SCS has the ability to forward reports via
e-mail. If e-mail reporting is requested, any manipulation of the report data by
Client, and subsequent reporting discrepancies caused thereby, are the
responsibility of Client. If requested, SCS can provide additional EDI interface
capability to Client’s systems at the Information Services rates set forth in
Exhibit B. The cost to develop EDI will be quoted by SCS on request. Client will
receive standard WMS reporting. If requested, report modifications or new
reports can be provided by SCS, subject to the Information Services rates set
forth in Exhibit B.

 

Page 5



--------------------------------------------------------------------------------

Confidential & Proprietary

 

11. Client Service Support. SCS will provide support to Client’s warehouse
operations as needed to facilitate the Services. For regulated products, SCS
will maintain a name and address database of all Clients’ customers. SCS client
service support will provide reporting to Client.

12. Product Delivery Requirements. Client shall arrange for Products to be
delivered to the Facility in a segregated manner, free from contamination,
properly marked and packaged for handling. Any special delivery requirements are
set forth in the Work Instructions. At or prior to delivery of the Products to
any Facility, Client shall provide to SCS a manifest indicating the Products to
be tendered for storage, with any special instructions, including but not
limited to the applicable material safety data sheets (MSDS), concerning
storage, services, accounting, segregation or any other requirements relating to
the Products.

13. Warehouse Services. Services to be performed pursuant to this Schedule are
as follows:

 

  13.1 Product Receipt. SCS will receive all delivered Products, including stock
from Client’s manufacturer.

 

  13.1.1 Unloading, counting, checking and putting away of stock.

 

  13.1.2 Recording products, quantities, and lot numbers received, noting visual
damages, shortages and overages.

 

  13.1.3 Data entry of warehouse receipts into computer system.

 

  13.1.4 Special handling such as receiving unmarked cartons or breaking down
pallets or cartons on receipt is subject to an assessorial labor charge.

 

  13.1.5 Transmission of receipt transaction to Client and stock putaway in
accordance with date expiration methodologies.

 

  13.2 Product Storage. SCS will provide storage as required in accordance with
Client’s WI. Temperature controlled storage will be provided based on the
following guidelines:

 

  13.2.1 General warehouse: 15-30 degrees Celsius

 

  13.2.2 Vault: 15-25 degrees Celsius

 

  13.2.3 Cooler: 2-8 degrees Celsius

 

  13.2.4 Warehouse temperature and humidity will be monitored.

 

  13.2.5 SCS will track product by ***.

 

  13.3 Inventory Management.

 

  13.3.1 SCS will maintain a cycle count program in accordance with SCS’s
standard practice and agreed upon client’s work instructions. SCS will maintain
records of all counts taken and, if requested, provide monthly reporting to
Client on results achieved.

 

  13.3.2 SCS will track lot number and expiration date, and identify product
receipts and orders by lot number and expiry date where applicable.

 

  13.3.3 SCS will support Customer’s product recall procedures.

 

  13.3.4 SCS can provide automatic lot selection, e.g. FIFO, shortest expiry
date, specific lot selection, as requested.

 

  13.3.5 SCS will perform physical inventory at Client’s request: *** advanced
notice is required and Client will be billed for the labor hours.

 

  13.4 Damaged or Expired Products. Client will be notified of damaged or
expired Product. Damaged or expired Product will be returned to manufacturer or
sent out to an authorized destruction company. The agreement with the authorized
destruction company will be between Client and the destruction company.

 

  13.5 Order Processing. SCS will provide pick, pack and shipping package
labeling Services.

 

  13.5.1 SCS will pick and pack carton quantities, and include bill of lading,
and if instructed by WI, include invoice.

 

  13.6 Product Shipment.

 

Page 6



--------------------------------------------------------------------------------

Confidential & Proprietary

 

  13.6.1 Client orders are made available to the warehouse on a *** basis.

 

  13.6.2 Orders are prepared according to WI.

 

  13.6.3 With the exception of the Cold chain product, same day processing for
orders is based upon orders received in the DC according to the following
schedule:

*** of orders received by *** LWT

*** of orders received by *** LWT

*** of orders received by *** LWT

*** of orders received by *** LWT

Regarding handling of the cold chain product, all orders received by the ***
order cut off time will be shipped the same day per Client’s routing
instructions.

 

  13.7 Routing. SCS will make routing decisions consistent with instructions
provided by Client.

 

  13.8 Rush Order and Emergency Order Management. Orders requiring exception
handling during regular business hours, on a rush order basis, outside of normal
procedures, can be handled. Rush or Emergency orders are subject to additional
Fees.

 

  13.9 Backorders.

Client will maintain backorders in Client ERP system and SCS fill backorders
based on client direction . On Client’s direction, SCS will allocate Product
when there is insufficient stock to fill all orders received.

 

  13.10 Returns. SCS will provide the management of returned Product, according
to Client’s WI. SCS will:

 

  13.10.1 Receive returned Product into segregated area.

 

  13.10.2 Provide visual inspection of incoming returns for quantity
discrepancies or damage.

 

  13.10.3 Transfer of returned Product back to Client.

 

  13.10.4 Contact Client to obtain disposition instructions, and if requested by
Client, arranging the destruction of returned Product with Clients’ standing
pre-authorization.

 

  13.10.5 Process customer credits for returned Product.

 

  13.11 Packaging. Should Client require SCS to purchase packaging supplies,
Client will identify the components required and packing specifications. Client
is responsible for validation of packaging specifications. SCS will bill Client
monthly for all packaging supplies utilized.

14. Transition Assistance. In connection with the termination or expiration of
this SOW, SCS will:

 

  14.1 Return Client’s customer information database to Client.

 

  14.2 Perform a complete physical inventory of all Client’s Product. SCS’s
standard physical inventory Fee applies to such physical inventory.

 

  14.3 Package the Product and other materials of Client and make same available
on the shipping dock for pickup. The outbound transaction Fee applies on all
Products to be removed from the Facility.

 

  14.4 Client will arrange for pickup and transportation of all such Product and
materials, at Client’s expense, by the date of such termination or expiration.

 

  14.5 Provide termination assistance Services at Clients request, at Client’s
expense.

 

  14.6 SCS will retain records as required by regulatory agencies.

15. Full Customer Service for Client. SCS will provide a full range of customer
service support for Client for order processing, telephone support for customer
inquiries and other customer service duties as detailed in the Work
Instructions.

16. Full Customer Service Hours of Operation. Standard hours of operation are
***, excluding Holidays. Holidays are: Thanksgiving, Day after Thanksgiving,
Christmas Day, New Year’s Eve, New Year’s Day, Memorial Day, 4th of July, Labor
Day. After hours emergency coverage can be provided as a standard service at a
mutually agreed upon rate. With advance notice, special Services can be provided
outside standard hours at an agreed upon rate.

 

Page 7



--------------------------------------------------------------------------------

Confidential & Proprietary

 

17. Customer Information Database. SCS will maintain a name and address database
of all Clients’ customers. Special projects for extraordinary changes to
customer database information, or other request outside the scope of the
standard database maintenance Services, are subject to an assessorial Fee for
the required labor hours.

18. Customer Account Establishment. Client will be responsible for decisions
regarding customer new account set-ups.

19. Customer Order Processing. SCS will provide customer order collection by
telephone, mail, fax or electronically, and respond to customer inquiries. SCS
will:

 

  19.1 Forward technical inquiries to Client or Client’s designee.

 

  19.2 Provide information to customers on Clients’ policies as per WI.

 

  19.3 As per Client’s instructions, advise customers on deals, pricing, optimum
order quantities and available discounts (if applicable).

 

  19.4 Provide backorder information and product availability.

 

  19.5 Process return authorization requests per Client policy and WI.

 

  19.6 Provide standard reporting to Client.

 

  19.7 Where instructed by Client, process Customer credits for returned
Products destroyed at customer site.

20. Client Accounts Receivable Management and Collections. Client will be
responsible for decisions regarding customer credit limits and credit holds.
Client may specify credit policies instructions in the WI for SCS to follow.

 

  20.1 Client is responsible for all credit and collection risk arising from
payments by customers for Trade Orders.

 

  20.2 If requested, and a rate mutually agreed on by the Parties, SCS will
prepare credit analysis and customer credit limit management as directed by
Client’s WI.

 

  20.3 Based on data provided by Client’s lockbox service, post payment
applications to customers’ accounts.

 

  20.4 SCS will perform the following Services as instructed by Client’s WI:

 

  20.4.1 Research and process Accounts Receivable adjustments.

 

  20.4.2 Collection calls on past due invoices and deductions.

21 Chargeback.

 

  21.1 Manufacturer’s contract terms, will be maintained within Endo’s SAP
system.

 

  21.2 SCS will process customer requests received manually or electronically
for chargeback

 

  21.3 SCS will confirm the amount of the chargeback based on contract terms.

 

  21.4 Confirmed chargeback will be posted to customer’s accounts receivable.

 

  21.5 Chargebacks deductions will be reconciled to Accounts Receivable
chargeback credits and any open balance will be worked as a collectible amount
on the AR.

 

Page 8



--------------------------------------------------------------------------------

Confidential & Proprietary

 

EXHIBIT B – FEES

TO SERVICE SCHEDULE NO. 1 - WAREHOUSE DISTRIBUTION SERVICES

 

1. Fixed Monthly Fees

 

  1.1 Memphis, TN ***

 

  1.2 Memphis, TN ***

 

  1.3 Harrisburg, PA ***:

 

  1.3.1 ***

 

  1.3.2 *** (to be applied toward ***)

 

  1.3.2.1 *** payment will start on ***.

 

  1.3.2.2 If the *** is paid at any time prior to ***, the remaining balance due
will be calculated as *** minus the sum of the *** payments of *** made in item
1.3.2 listed above. If the remaining balance of the *** of *** is paid at any
time after ***, the balance due will be calculated as *** minus the sum of the
portion of the *** payments equal to ***. The portion of the *** payments equal
to ***shall be retained by SCS as interest.

 

  1.4 Customer Service ***: ***

 

  1.5 Accounts Receivable ***: ***

 

  1.6 Chargebacks ***: ***

 

  1.7 CSOS ***: ***

 

2. Variable Fees

 

  2.1 Memphis, TN:

 

  2.1.1 Non Controlled Orders: ***

 

  2.1.2 Vault Orders: ***

 

  2.1.3 Cage Orders: ***

 

  2.1.4 Cold Chain Orders: ***

 

  2.1.5 Non Controlled Lines: ***

 

  2.1.6 Vault Lines: ***

 

  2.1.7 Cage Lines: ***

 

  2.1.8 Cold Chain Lines: ***

 

  2.1.9 Non Controlled Return Receipt: ***

 

  2.1.10 Vault Return Receipt: ***

 

  2.1.11 Cage Return Receipt: ***

 

  2.1.12 Cold Chain Return Receipt: ***

 

  2.1.13 Return Lines Vault: ***

 

  2.1.14 Order Entry Lines Vault: ***

 

  2.1.15 CSOS Order Line: ***

 

  2.2 Harrisburg, PA:

 

  2.2.1 Inbound Transfer Pallets: ***

 

  2.2.2 Outbound Transfer Pallets: ***

 

  2.2.3 Non Controlled Orders: ***

 

  2.2.4 Non Controlled Lines: ***

 

  2.2.5 Non Controlled Return Receipt: ***

 

  •  

The inbound and outbound pallet cost only apply while Harrisburg is performing
an overflow function

 

  2.3 Cartonization Services:

 

Page 9



--------------------------------------------------------------------------------

Confidential & Proprietary

 

  2.3.1 Cartonization Transaction Fee Handling: *** per ***(applies only to
***created)

 

  2.4 Customer Service

 

  2.4.1 Regular Line Processed: ***

 

  2.4.2 PAP Line Processed: ***

 

  2.4.3 Return Line Processed: ***

 

  2.4.4 Inbound Calls Received: ***

 

  2.5 Accounts Receivable Rate per Invoice: ***

 

  2.6 Chargebacks Rate per Line: ***

 

  2.7 For the Variable Fees –

 

  2.7.1 Memphis Facility: A quarterly minimum variable fee of *** of the *** as
per the volumes detailed in Exhibit C, and the rates shown above in this
Section 2 will be assessed. The expected fees do not include assessorial charges
for transportation, packaging, or communication.

 

  2.7.2 Harrisburg Facility: A quarterly minimum variable fee of *** of the ***
as per the volumes detailed in Exhibit C, and the rates shown above in this
Section 2 will be assessed. The expected fees do not include assessorial charges
for transportation, packaging, or communication.

 

  2.8 A square footage surcharge as denoted below per square foot per month will
apply when additional staging or processing floor space (for 15-25oC ambient
space) is required beyond the allocated square footage level stated in Exhibit
C.3:

 

  2.8.1 Memphis: ***

 

  2.8.2 Harrisburg: ***

 

3. Adhoc Labor Rates - Assessorial labor for physical inventory on request,
visual inspection, quarantine, and special projects or additional work or
special handling that is not within the scope of Services.

 

  3.1 Standard Weekdays: ***

Standard Overtime: ***

Material Handling Operator: ***

Saturday: *** (*** minimum)

Sunday/Holiday: *** (*** minimum)

Operation Manager: ***

Operation Supervisor: ***

 

  3.2 On each ***, all ad hoc Labor Rates Fees shall be subject to an
adjustment. The adjustment shall be equal to ***, as published by the United
States Department of Labor, Bureau of Labor Statistics.Assessorial Charges.

 

4. Assessorial Charges

 

  4.1 Communication expenses to the extent paid by SCS on Client’s behalf:
Telephone, facsimile: at ***

 

  4.2 Packaging materials and operational supplies to the extent paid by SCS on
Client’s behalf: ***.

 

  4.3 Client add: *** per ***

 

  4.4 Product add: *** per ***

 

  4.5 Contract add: *** per ***

 

  4.6 Travel and related expenses: ***

 

5. Information Systems Development Rates

 

  5.1 Information Technology Labor Rates: ***

 

Page 10



--------------------------------------------------------------------------------

Confidential & Proprietary

 

6. Billing administration of Services

 

  6.1 SCS will submit documented invoices under a single account number for the
Services provided under this Schedule to Client’s designated Accounts Payable
location. SCS will reference Client PO number on each invoices. PO will be
provided by client

 

  6.2 SCS billing cycle is to be structured to allow transmission of invoices as
follows:

 

  6.2.1 SCS will invoice *** in advance on a *** basis.

 

  6.2.2 SCS will invoice *** at the end of each ***.

 

Page 11



--------------------------------------------------------------------------------

Confidential & Proprietary

 

EXHIBIT C - OPERATING PARAMETERS

TO SERVICE SCHEDULE NO. - WAREHOUSE DISTRIBUTION SERVICES

Based on the data supplied by Client, SCS anticipates the following Operating
Parameters for the initial term of the Schedule. Operating parameters will be
periodically reviewed, and subject to the Changes in Operating Parameters or
Conditions Section of the MSA.

 

1. Facilities:

 

  1.1 A *** dedicated warehouse square footage operation will reside in the
Memphis, TN facility. Space requirements exceeding this square footage shall be
subject to additional Fees as listed in Exhibit B.

 

  1.2 A *** dedicated warehouse square footage operation will reside in the
Harrisburg, PA facility. Space requirements exceeding this square footage shall
be subject to additional Fees as listed in Exhibit B.

 

  1.3 Security will be provided 24 hours per day. All facilities are card access
and maintain a closed circuit surveillance system.

 

  1.4 Facilities will be ambient controlled at 15 - 25°C, cooler will be
maintained at 2-8°C.

 

  1.5 Cooler and Controlled product storage will be provided in the Memphis, TN
location:

 

  1.5.1 Cooler product storage – ***.

 

  1.5.2 DEA Vault for CII product storage – ***

 

  1.5.3 DEA Cage for CIII to CV product storage – ***.

 

  1.6 SCS will provide and maintain ownership of all material handling,
warehouse, storage, and information systems equipment as required to conduct
warehousing operations for Endo.

 

  1.7 SCS will provide all necessary I.T. equipment to support the project.

 

2. Service Requirements Hours:

 

  2.1 *** per ***, *** weeks per year, excluding weekends.

 

  2.2 The hours of operation are 8AM – 5PM local warehouse time.

 

3. Inbound

 

  3.2 Inbound volume planned as follows:

 

Inbound

  

UOM

  

Non Controlled

  

CII

  

CIII-V

  

Cooler

Average Monthly

   Receipts    ***    ***    ***    ***

Average Monthly

   Lines    ***    ***    ***    ***

Average Monthly

   Pallets    ***    ***    ***    ***

Annual

   Receipts    ***    ***       ***

Annual

   Lines    ***    ***    ***    ***

Annual

   Pallets    ***    ***    ***    ***

 

  3.3 The unit of measure for the inbound product is a pallet.

 

  3.4 Palletized Product Inbound Shipments: *** of receipts

 

Page 12



--------------------------------------------------------------------------------

Confidential & Proprietary

 

  3.4.1 *** single SKU single Lot cartons

 

  3.4.2 Pallets dimensions are assumed to be 48”x40”x52”.

 

  3.5 100% of inbound product has a barcode.

 

  3.6 Upon receipt, the SKU and carton quantity will be captured. All can be
captured from barcodes on the outer carton.

 

  3.7 Inbound inspection consists of a count and visual check for damage.

 

  3.8 Damaged or not suitable product will be clearly marked and stored in a
segregated area.

 

  3.9 Expected volume growth over the life of the contract based on the
following table:

 

Year

  

    2    

  

    3    

  

    4    

  

    5    

Growth %    ***    ***    ***    ***

3.10- Serial number tracking is not required for inbound goods

 

4. Inventory and Storage

 

  4.1 Total on-hand inventory planned at *** units.

 

  4.2 There is an average of *** cartons per pallet.

 

  4.3 There is an average of *** units per pallet.

 

  4.4 Peak to average ratio is assumed to be ***.

 

  4.5 Average inventory turns per year are ***:

 

  4.5.1 Controlled products have an average of *** turns per year.

 

  4.5.2 Non-Controlled products have an average of *** turns per year.

 

  4.6 Storage has been designed to include the following for year five (5):

 

Storage Media (Pallets)

  

Total

  

Memphis

  

Harrisburg

Ambient

   ***    ***    ***

DEA Vault

   ***    ***   

DEA Cage

   ***    ***   

Cooler (2-8 Celsius)

   ***    ***   

Freezer

   ***    ***   

Total

   ***    ***    ***

 

  4.7 Pallet storage quantities stated above include the packaging materials
pallet storage requirements.

 

  4.8 Pallets cannot be double stacked on the floor.

 

  4.9 Standard SCS cycle counting is included. Cycle counting will be performed
based on Clients direction as outline in the work instructions.

 

  4.10 Should Endo require a physical inventory, this service will be performed
at ad-hoc staffing rates.

 

  4.11 Endo will be responsible for managing the reorder points and direct
replenishment of merchandise.

 

  4.12 SCS will determine all storage and picking locations and configurations.

 

  4.13 *** growth is anticipated.

 

5. Order Profile

 

  5.1 The following details the Outbound Order Volume and Profile:

 

Page 2



--------------------------------------------------------------------------------

Confidential & Proprietary

 

Outbound

  

UOM

   Non Controlled   

CII

  

CIII-V

  

Cooler

Average Daily

   Orders    ***    ***    ***    ***

Average Daily

   Lines    ***    ***    ***    ***

Average Daily

   Units    ***    ***    ***    ***

Average Monthly

   Orders    ***    ***    ***    ***

Average Monthly

   Lines    ***    ***    ***    ***

Average Monthly

   Units    ***    ***    ***    ***

Annual

   Orders    ***    ***    ***    ***

Annual

   Lines    ***    ***    ***    ***

Annual

   Units    ***    ***    ***    ***

 

  5.2 Order volume split is planned as follows:

 

  5.2.1 Memphis, TN: ***

 

  5.2.2 Harrisburg, PA: ***

 

  5.3 Pick mode breakdown is assumed as follows:

 

  5.3.1 Pallet pick orders constitute *** of the unit volume

 

  5.3.2 Carton pick orders constitute *** of the unit volume

 

  5.3.3 Unit pick orders constitute *** of the unit volume

 

  5.4 The unit of measure for the outbound product is a unit (“each”).

 

  5.5 Pricing assumes no seasonality and spikes in volume. If high seasonality
is experience, it will have an impact on cost that will be billed back to the
customer.

 

  5.6 *** of product requires over-packing before shipment.

 

  5.7 Outbound packaging consists of a corrugated carton, dunnage, a packing
list, and a shipping label. Cold storage packaging includes shipping carton,
inner cooler, frozen gel packs and shipping labels. Packing supplies are not
included in the pricing.

 

  5.8 Destruction orders will be scheduled in advance by Client and entered
manually by warehouse staff.

 

  5.9 First Expire, First Out (FEFO) picking as outlined in client Work
Instructions

 

6. Shipping Profile

 

  6.1 Product is shipped UPS Parcel and LTL

 

  6.2 Parcel shipments represent *** of orders and *** of unit volume.

 

  6.3 LTL shipments represent *** of orders and *** of unit volume.

 

  6.4 International Order processing is not included. *** of orders are domestic
shipments.

 

  6.5 All parcel orders received by the agreed upon cutoff time in accordance
with Exhibit A 14.6.3 will be shipped the same day.

 

  6.6 All LTL orders received by the agreed upon cutoff time will be shipped the
following day.

 

  6.7 Any orders requiring expedited or alternate service levels will have full
shipping/routing instruction included in the download instructions. Additional
fees may apply to expedited orders.

 

7. Returns –

 

  7.1 The following details the returns volume and profile:

 

Page 3



--------------------------------------------------------------------------------

Confidential & Proprietary

 

Returns

  

UOM

  

Non Controlled

  

CII

  

CIII-V

Average Daily

   Orders    ***    ***       ***

Average Daily

   Lines    ***          ***

Average Daily

   Units          ***    ***

Average Monthly

   Orders    ***    ***       **

Average Monthly

   Lines    ***    ***       ***

Average Monthly

   Units    ***    ***       ***

Annual

   Orders    ***    ***       ***

Annual

   Lines    ***    ***       ***

Annual

   Units    ***    ***       ***

 

  7.2 *** returns are received via parcel.

 

  7.3 Endo will provide all Return Merchandise Authorizations prior to receipt
of goods in the warehouse.

 

  7.4 Inspection of inbound returns does not require any additional training or
special equipment to process.

 

  7.5 Returned product will be received into a “segregated area” and not used to
fill orders. Endo will periodically request this product to be shipped for
destruction.

 

  7.6 Any processing required after the return has been received, inspected, and
put-away will be subject to ad-hoc labor rates.

 

8. Customer Service

 

  8.1 SCS will provide the following customer service activities:

 

  8.1.1 ***

 

  8.1.2 ***

 

  8.1.3 ***

 

  8.1.4 ***

 

  8.1.5 ***

 

  8.2 Customer Service hours of operation are Monday – Thursday 8:00 AM – 8:00
PM and Friday 8:00AM to 6:00PM Eastern Standard Time (EST). Additional hours due
to holiday or other reasons must be communicated in advance to ensure coverage.

 

  8.3 Daily order cut-off time will be ***. Orders received after *** will be
processed during the next business day. *** for cold chain

 

  8.4 All procedures will be documented using SCS standard work instruction
format and approved by Endo.

 

  8.5 There will be *** SKUs maintained in the OMS Product Master.

 

  8.6 SCS will provide Endo a file format for new products for the purpose of
manually loading to the OMS Product Master.

 

  8.7 SCS will not manage product substitution.

 

  8.8 SCS and Endo will ensure that there is only one ship-to account for each
ship-to location.

 

  8.9 SCS will load any additional ship-to/bill-to/parent records manually in
the OMS Customer Master. Ad Hoc rates may apply.

 

  8.10 SCS will operate based on the following order arrival criteria:

 

  9.11 EDI – ***

 

  8.12 Phone/Fax/Email—***

 

  8.13 Credit card processing is not included in the pricing.

 

Page 4



--------------------------------------------------------------------------------

Confidential & Proprietary

 

  8.14 SCS will perform licensure verification for all orders.

 

  8.15 Phone volume information for Order Entry and Inquiry:

 

    

Year 1

Calls per Day

   ***

Calls per Month

   ***

Calls per Year

   ***

 

  8.16 Average call duration is *** minutes per call.

 

  8.17 SCS is not responsible to answer any medical inquiries. Endo will provide
a medical inquiry telephone number so that customer service may perform a trunk
to trunk transfer. Process will be documented in the client specific work
instructions.

 

  8.18 Patient Assistance Program is not in scope.

 

  8.19 Pricing will be maintained in Endo’s SAP system.

 

  8.20 System will price the order based upon pricing information in SAP.

 

  8.21 Endo will pay for postage for any correspondence. Costs will be billed
***.

 

  8.22 Sample distribution is not in scope.

 

  8.23 No charge order procedure will be documented in client specific work
instructions.

 

  8.24 SCS is not required to process International shipments. Procedures for
shipments to Puerto Rico will be documented in client specific work
instructions.

 

  8.25 Rush orders will be processed based on only Endo’s authorization.

 

  8.26 SCS assumes that drop shipments will be processed in accordance to the
client work instructions.

 

  8.27 Daily pro-active proof of delivery is not in scope. During month-end
close, pro-active proof of delivery will be defined in client’s work
instructions.

 

  8.28 All orders have pre-paid freight unless otherwise specified on the
approved client specific work instructions.

 

  8.29 All backorders are maintained in the client SAP system . Backorders will
be released based on direction from Endo.

 

  8.30 Returns will be managed by SCS using the Endo return policy which will
include damaged return and restocking fee rules.

 

  8.31 Returns will be received in the lowest unit of measure.

 

  8.32 SCS will file freight claims on Endo’s behalf with the established
vendors and report weekly to Endo.

 

  8.33 Call tags will be issued by SCS for all returns due to shipping error.

 

  8.34 SCS will enter all errors in the Customer Issue Log (CIL). The CIL report
will be distributed to Endo based upon an agreed upon frequency.

 

  8.35 SCS will track and report standard KPI metrics to Endo on a monthly
basis. Customer Service KPIs are:

 

  8.30.1 Abandoned call percentage

 

  8.30.2 Speed of answer

 

  8.30.3 Order entry accuracy

 

9. Accounts Receivable

 

  9.1 SCS will provide the following accounts receivable activities:

 

  9.1.1 ***

 

  9.1.2 ***

 

Page 5



--------------------------------------------------------------------------------

Confidential & Proprietary

 

  9.2 Any variations to the SCS Standard AR Operating Procedures will be agreed
upon and determined if it impacts the headcount assigned for the account.

 

  9.3 SCS will use Endo’s SAP system for accounts receivable.

 

  9.4 AR Lines consist of the following: Invoice lines, debit memos, credit
memos, deductions and payments on account.

 

  9.5 Accounts Receivable invoice monthly volume is ***

 

  9.6 Invoices for clients that do not receive it electronically are printed and
mailed by SCS AR staff off Endo’s SAP system.

 

  9.7 Accounts receivable core hours of operation are Monday – Friday 8:00 AM –
5:00 PM EST.

 

  9.8 Customers will remit to the appropriate lockbox based on the product.

 

  9.9 SCS will have access to Endo’s Lock Boxes via the web.

 

  9.10 SCS will operate based on *** of the posting of cash occurs
electronically.

 

  9.11 SCS assumes that Endo’s products are not taxable.

 

  9.12 SCS assumes a *** grace period for receipt of customer payment.

 

  9.13 No collection activity on unearned discounts. Unearned discounts will be
automatically written off. Any pursuance of said discount is the responsibility
of Endo.

 

  9.14 All credits will be mailed to the customer. Exception would be if
deduction has already been taken on the AR.

 

  9.15 Refunds will be processed according to the AR Standard Operating
Procedures.

 

  9.16 SCS will not issue checks to customers.

 

  9.17 SCS assumes that there will be no receivables transferred to SCS.

 

  9.18 SCS can submit for credit/debit without prior approval from Endo as long
as all backup proves the credit/debit should be issued as agreed upon in the
work instructions.

 

  9.19 SCS AR staff will submit credit requests to SCS CS staff with a reason
code attached.

 

  9.20 SCS AR Management write off authority will be defined in client specific
work instructions.

 

10. Chargebacks

 

  10.1 SCS will provide the following Chargeback (CB) activities:

Validation of Chargebacks/Error Processing

Working any CB discrepancies on the AR

 

  10.2 SCS will operate as agreed upon in the work instructions. SCS will
operate Endo in the Client’s SAP system.

 

  10.3 Chargeback hours of operation are Monday-Friday, 8:00AM – 5:00PM EST.

 

  10.4 Chargeback Line monthly volume is ***.

 

  10.5 *** Chargeback lines will arrive via EDI.

 

  10.6 Rebates, such as Government/Medicaid, will not be handled by SCS.

 

  10.7 SCS will utilize the DEA/HIN or submitted ID for indirect customer base
for SAP.

 

  10.8 SCS is to notify wholesalers of any variance/reconciliation with debit
memo manual.

 

  10.9 No partial Chargeback will be released until the entire Chargeback is
reviewed and reconciled.

 

11. IT Assumptions

 

Page 6



--------------------------------------------------------------------------------

Confidential & Proprietary

 

  11.1 SCS will use a Warehouse Management System (WMS) to manage receiving,
storage, picking, packing, shipping, and inventory. All order processing,
invoicing, Chargeback and account receivable will be perform in Client’s ***

 

  11.2 The WMS may accommodate from *** up to *** warehouses for Clients. If
more than *** locations are desired appropriate implementation costs will be
incurred.

 

  11.3 SCS will use the current Client ID.

 

  11.4 New customer or SKU’s will be added according to the current Work
Instructions.

 

  11.5 Inventory rotation strategy is First Expire, First Out (FEFO) or as
defined in client work instructions

 

  11.6 Lot tracking is required.

 

  11.7 The SCS WMS is the inventory system of record.

 

  11.8 Client will provide a manual (fax, email or paper) Advanced Ship
Notification (ASNs) for all orders shipped to the warehouse prior to receipt of
goods and will include SKU level detail.

 

  11.9 In the future, an electronic ASN is required for inbound receipt of
e-Pedigree SKU’s.

 

  11.10 Integration with Client’s host system is in place using the EDI AS2
Connection

Client to SCS

Sales Order

SCS to Client

Receiving Advice

Warehouse Shipping Confirmation

Warehouse Inventory Adjustment

 

  11.11 Client will provide *** notice should Client or Client third party
vendors make changes to any part of the host system or related supporting
systems that impacts the SCS integration. Client will provide a detailed test
script / plan and SCS may request additional testing. Additional costs will
apply.

 

  11.12 SCS is not responsible for service failures related to Client or
Client’s third party vendor system upgrades, changes or enhancements.

 

  11.13 Data will be exchanged with Client’s via AS2 connection .

 

  11.14 Nominal User Acceptance Testing is included to test integration for new
warehouses.

 

  11.15 Additional trading partner integration (if required) will be handled on
a per request basis.

 

  11.16 Electronic interfaces with Client’s trading partners / customers will
utilize a Value Added Network (VAN).

 

  11.17 Client is responsible for their VAN charges.

 

  11.18 All orders will be received electronically from Client’s host system.

 

  11.19 CII orders must have the DEA 222 form mailed to the SCS distribution
center for manual order entry and processing or client can transmit CII orders
electronically. Trading partner CII order processing / Controlled Substance
Ordering System (CSOS) is included in this agreement. Additional trading partner
set-up will be performed at no additional charge for CSOS. However SCS adhoc IT
rates will apply for any new customer EDI 850 set up activity.

 

  11.20 Standard order validation rules apply. Orders that do not pass
validation criteria will go on hold until resolved.

 

  11.21 Backorder handling will follow current Work Instruction.

 

  11.22 Lot number allocation is determined by the WMS.

 

  11.23 Order cancellations are handled manually.

 

  11.24 Client will pass the SCS carrier code in each order. The WMS does not
determine the carrier.

 

Page 7



--------------------------------------------------------------------------------

Confidential & Proprietary

 

  11.25 Client will determine fulfilling warehouse for customer orders or a
default warehouse can be established in the ship to record in the customer
master.

 

  11.26 SCS will migrate client to a laser pick pack.

 

  11.27 The WMS interfaces with UPS Worldship and auto-populates the ship-to
customer name, address and SCS service level to the shipping station. Any
non-UPS carrier tracking numbers (including Bill of Ladings for TL/LTL carriers)
will be manually entered by operations. Client is responsible to install any
non-SCS shipping stations.

 

  11.28 A standard shipping label is included.

 

  11.29 Standard reports are included. Reports are generated by SCS and placed
on a secured website for Client retrieval.

 

  11.30 SCS is filed as a Central Reporter with the DEA and will submit monthly
or quarterly state and quarterly DEA ARCOS reporting of inventory transactions
by warehouse to the appropriate agencies.

 

  11.31 Standard return functionality is included.

 

  11.32 IT hardware such as workstations, printers, scanners, etc. is included.

 

  11.33 Any changes or customization to any SCS reports, documents (invoice,
pack list, etc), labels, integration specifications and system will incur
additional costs. Prior to any necessary customization, modification, or
enhancement, Client will submit in writing both the business reason for the
change and the functional design via SCS IT Change Control process.

 

12. SCS IT Change Control

 

  12.1 Any modification to SCS systems or interfaces will be managed through a
SCS Change Request. Client must submit change requests to SCS according to SCS’
applicable IT change control procedure. Each change request should contain the
business need and the desired date of implementation. SCS response may include:
alternatives to the requested change; an estimate for completion and costs;
additional requests for more detail; or a decision to not provide the change.
SCS and Client will make reasonable efforts to resolve any issues with the
request. Should SCS agree to implement the change request additional charges
could apply. The exact completion date and time will be negotiated between the
Parties. Any charges for SCS IT system changes will be billed in accordance with
the Information Technology Labor rate listed in Exhibit B Fees.

 

Page 8



--------------------------------------------------------------------------------

Confidential & Proprietary

 

EXHIBIT D – EARLY TERMINATION COSTS

TO SERVICE SCHEDULE NO. 1 - WAREHOUSE DISTRIBUTION SERVICES

In accordance with section 2.2 of Service Schedule No1, the Client is required
to pay the following Early Termination Costs:

Memphis

 

Month 1

  ***   Month 21   ***   Month 41   ***

Month 2

  ***   Month 22   ***   Month 42   ***

Month 3

  ***   Month 23   ***   Month 43   ***

Month 4

  ***   Month 24   ***   Month 44   ***

Month 5

  ***   Month 25   ***   Month 45   ***

Month 6

  ***   Month 26   ***   Month 46   ***

Month 7

  ***   Month 27   ***   Month 47   ***

Month 8

  ***   Month 28   ***   Month 48   ***

Month 9

  ***   Month 29   ***   Month 49   ***

Month 10

  ***   Month 30   ***   Month 50   ***

Month 11

  ***   Month 31   ***   Month 51   ***

Month 12

  ***   Month 32   ***   Month 52   ***

Month 13

  ***   Month 33   ***   Month 53   ***

Month 14

  ***   Month 34   ***   Month 54   ***

Month 15

  ***   Month 35   ***   Month 55   ***

Month 16

  ***   Month 36   ***   Month 56   ***

Month 17

  ***   Month 37   ***   Month 57   ***

Month 18

  ***   Month 38   ***   Month 58   ***

Month 19

  ***   Month 39   ***   Month 59   ***

Month 20

  ***   Month 40   ***   Month 60   ***

Harrisburg

 

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

Customer Service

 

Page 9



--------------------------------------------------------------------------------

Confidential & Proprietary

 

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***

Financial Service

 

***   ***   ***   ***   ***   *** ***   ***   ***   ***   ***   *** ***   ***  
***   ***   ***   *** ***   ***   ***   ***   ***   *** ***   ***   ***   ***  
***   *** ***   ***   ***   ***   ***   *** ***   ***   ***   ***   ***   ***
***   ***   ***   ***   ***   *** ***   ***   ***   ***   ***   *** ***   ***  
***   ***   ***   *** ***   ***   ***   ***   ***   *** ***   ***   ***   ***  
***   *** ***   ***   ***   ***   ***   *** ***   ***   ***   ***   ***   ***
***   ***   ***   ***   ***   *** ***   ***   ***   ***   ***   *** ***   ***  
***   ***   ***   *** ***   ***   ***   ***   ***   *** ***   ***   ***   ***  
***   *** ***   ***   ***   ***   ***   ***

 

Page 10



--------------------------------------------------------------------------------

Confidential & Proprietary

 

EXHIBIT E – PRODUCTS

TO SERVICE SCHEDULE NO. 1 - WAREHOUSE DISTRIBUTION SERVICES

 

1. Products

Products to be stored and handled pursuant to this Schedule are as follows:

 

Part Id

 

Description

 

Part Id

 

Description

***   ***   ***   *** ***   ***   ***   *** ***   ***   ***   *** ***   ***  
***   *** ***   ***   ***   *** ***   ***   ***   *** ***   ***   ***   *** ***
  ***   ***   *** ***   ***   ***   *** ***   ***   ***   *** ***   ***   ***  
*** ***   ***   ***   *** ***   ***   ***   *** ***   ***   ***   *** ***   ***
  ***   *** ***   ***   ***   *** ***   ***   ***   *** ***   ***   ***   ***
***   ***   ***   *** ***   ***   ***   *** ***   ***   ***   *** ***   ***  
***   *** ***   ***   ***   *** ***   ***   ***   *** ***   ***   ***   *** ***
  ***   ***   *** ***   ***   ***   *** ***   ***   ***   *** ***   ***   ***  
*** ***   ***   ***   *** ***   ***   ***   *** ***   ***   ***   *** ***   ***
  ***   *** ***   ***   ***   *** ***   ***   ***   *** ***   ***   ***   ***
***   ***   ***   *** ***   ***   ***   *** ***   ***   ***   *** ***   ***  
***   *** ***   ***   ***   *** ***   ***   ***   *** ***   ***   ***   *** ***
  ***   ***   ***

 

Page 11



--------------------------------------------------------------------------------

Confidential & Proprietary

 

***   ***   ***   *** ***   ***   ***   *** ***   ***   ***   *** ***   ***  
***   *** ***   ***   ***   *** ***   ***   ***   *** ***   ***   ***   *** ***
  ***   ***   *** ***   ***   ***   *** ***   ***   ***   *** ***   ***   ***  
*** ***   ***   ***   *** ***   ***   ***   *** ***   ***   ***   *** ***   ***
  ***   ***

 

Page 12



--------------------------------------------------------------------------------

Confidential & Proprietary

 

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

SERVICE SCHEDULE NO. 2 - TRANSPORTATION MANAGEMENT SERVICES

This Service Schedule No. 2 for Transportation Services (“Schedule”) is attached
to and made part of that certain Master Services Agreement dated ***, (the
“MSA”) by and between UPS Supply Chain Solutions, Inc. (“SCS”) and (“Customer”)
as of *** (the “Effective Date”). Capitalized terms not defined in this Schedule
shall have the meaning set forth in the MSA.

1. Provision of Services. SCS will provide transportation services to support
Customer’s logistics requirements related to transportation (the “Services”), in
accordance with the MSA, the Governing Publications (as defined below) this
Schedule and all bills of lading and other transportation documents issued by
SCS and carriers, and the Exhibits specified below which Exhibits,
transportation documents and Governing Publications are incorporated into this
Schedule by reference. In the event of a conflict or inconsistency between this
Schedule and any of the documents specified above, the order of precedence shall
be as follows: (a) this Schedule, (b) the MSA, (c) Exhibits A and B,
(d) transportation documents, and (e) the Governing Publications. Customer
acknowledges that this Schedule does not provide for the handling or
transportation of Hazardous, or Dangerous Goods. Such services may be provided
to Customer upon mutual agreement and execution of SCS’s then-current services
appendix for such services.

Exhibit A – Fees

Exhibit B – Operating Parameters

1.1 Transportation Management Services. Customer requests, and SCS agrees to
provide the Services pursuant to this Schedule, the MSA, and the SCS Logistics
Terms and Conditions of Service (available upon request and on the World Wide
Web at http://www.ups-scs.com/tools/terms/logistics_tc.pdf) in effect on the
date of service, which are incorporated herein by this reference as though fully
set forth herein and which will govern the Services unless otherwise
specifically modified by this Schedule.

2. Term and Termination. The initial term of this Schedule shall commence on the
Effective Date and shall continue up to and including March 31, 2015, unless
earlier terminated in accordance with the MSA. Thereafter, this Schedule will
automatically renew for successive one-year renewal terms, unless either Party
gives the other Party written notice of non-renewal at least ninety (90) days
prior to the expiration of the then-current term. In addition to the termination
provisions in the MSA, this Schedule may be terminated by either Party:
(a) without cause upon one hundred eighty (180) days prior written notice or
(b) with cause upon the commission of a material breach of this Schedule which
is not cured within ninety (90) days after the breaching Party receives notice.

3. Fees. The Fees applicable to the Services and the Operating Parameters (as
defined below) on which SCS has calculated the Fees are specified on Exhibit A.
SCS will invoice Customer for the Fees as they are incurred by SCS, including
following each shipment. Customer will pay all Fees on an invoice within ***
from date of the invoice. The Fees will be reviewed annually. In addition,
carrier surcharges associated with potential federal mandates pertaining to
national security will be passed on to Customer, and Customer will pay them.

4. Operating Parameters. SCS has calculated the Fees set forth on Exhibit A
based on the Operating Parameters set forth in Exhibit B. A change in any
operating parameter will be governed by Section 3.5 of the MSA

5. Liability for Loss or Damage. SCS shall use commercially reasonable efforts
to require all carriers (including carriers that are affiliates of SCS) selected
by SCS for the purposes of transporting Goods to maintain motor cargo insurance
in the amount of *** to cover lost or damaged Goods caused by carrier’s
negligence. Notwithstanding the foregoing, Customer acknowledges and agrees that
the carrier of the Goods shall have the risk of any loss of or damage to the
Goods managed pursuant to this Schedule while the Goods are in such carrier’s
care, custody, or control on such terms and conditions as may be agreed to in
writing between SCS and the carrier. Notwithstanding anything to the contrary in
this Agreement, SCS shall have no liability for any loss of or damage to any
Goods transported by a carrier (including carriers that are affiliates of SCS)
and, in each such event, any claim of loss of or damage to such Goods shall be
governed by the applicable standard terms and conditions of such carrier. In no
event shall SCS have any responsibility to pay any amounts which a carrier fails
or refuses to pay with respect to any carrier claim.

6. Carrier Claims. Upon Customer’s request and payment of the associated Fees
specified on Exhibit A, SCS will file on Customer’s behalf any claim for any
loss or damage to Goods, provided that Customer gives SCS written notice of such
claim within *** after delivery of the Goods by SCS’s carrier or *** after
Customer is given written notice by SCS that loss or damage to the Goods has
occurred. If Customer fails to provide SCS notice of a claim in accordance with
this Section, Customer’s right to bring such claim is waived. SCS will act on
behalf of Customer in the filing and processing of such claims, and Customer
will reimburse SCS for all reasonable costs and expenses incurred by SCS in
connection with the filing and prosecution of such claims.

 

Page 13



--------------------------------------------------------------------------------

Confidential & Proprietary

 

7. Disclaimer. SCS is not responsible for any consequences that result from any
action of Customer in following or declining to follow any advice of SCS, it
being acknowledged and agreed by Customer that all decision-making regarding
Customer, including without limitation whether or not to follow any advice given
by SCS, is solely the responsibility of Customer.

8. Notices. In addition to the requirements of the Notices provision in the MSA,
any notice required under this Schedule shall be directed to the following
individuals:

To SCS:

UPS Supply Chain Solutions, Inc.

12380 Morris Road

Atlanta, Georgia 30328

If to Customer:

9. Governing Publications. Transportation of all Goods under this Schedule is
subject to the following publications:

National Motor Freight Classification (“NMFC”) - 100 W series or reissues
thereof.

U.S. Postal Service Zip Code Directory.

P.C. Miler as appropriate to the contracts and shipments involved, in use by SCS
at date of shipment.

If any such publication conflicts with this Schedule, this Schedule shall
govern.

10. Survival. The following provisions of this Schedule will survive its
expiration or termination: Termination Costs, Liability for Loss or Damage, and
Carrier Claims.

IN WITNESS WHEREOF, the parties hereto have caused this Schedule to be executed
by their duly authorized representatives as of the day and year first written
herein.

 

UPS SUPPLY CHAIN SOLUTIONS, INC.      ENDO PHARMACEUTICALS INC. “SCS”     
“CUSTOMER”

/s/ Matt Kristufek

    

/s/ David P. Holveck

Signature      Signature

Matt Kristufek

    

David Holveck

Printed Name      Printed Name

Global Contracts Manager

    

President and Chief Executive Officer

Title      Title

May 18, 2010

    

5/10/10

Date      Date

 

Page 14



--------------------------------------------------------------------------------

Confidential & Proprietary

 

EXHIBIT A – FEES

TO SERVICE SCHEDULE NO. 2 - TRANSPORTATION SERVICES

In accordance with this Schedule, Customer will pay to SCS the following Fees:

 

1. *** Maintenance Fee: *** of *** invoiced TL transportation expense.

 

2. Surcharge for invoices received from carriers not identified in the SCS
Routing Guide: *** of *** invoiced LTL expense.

 

3. Accessorial charges will be charged to the Customer as incurred. Accessorial
charges are not included in the published rates.

 

4. Rates for non-temperature controlled LTL are:

LTL

 

LTL Rates: Based on ***       ***.          The rates below are not inclusive of
UPS SCS fuel surcharge or other accessorial charges.

Carrier

  

Discount

  

Minimum Charge

  

Coverage

   ***    ***    ***, VITR                              ***    ***    ***   
UPGF                      *** UPGF    ***    ***                            ***
   ***    ***    *** UPGF          CNWY    ***    ***                ***    ***
   ***    CNWY                                  ***

4.1 LTL shipments will be rated off of CZAR 2000

4.2 Rates published herein are applicable on direct shipments

4.3 Rates published herein apply to shipments were SCS is shown on the original
Bill of Lading as the payer of the freight charges.

 

5. Carrier charges shall be billed to Customer at the agreed upon rates. SCS
will use commercially reasonable efforts to minimize or eliminate annual price
increases from its core carriers. However, SCS will pass any carrier price
increases on to Customer.

 

Page 15



--------------------------------------------------------------------------------

Confidential & Proprietary

 

EXHIBIT B – OPERATING PARAMETERS

TO SERVICE SCHEDULE NO. 2 - TRANSPORTATION SERVICES

Based on the data supplied by Customer, SCS anticipates the following Operating
Parameters:

1. Goods: FDA approved pharmaceuticals

2. The location of the distribution facilities may change during the term of
this TSA. The solutioned locations are Harrisburg, PA and Memphis, TN.

3. Hours of Operation: 7:00 AM through 5:00 PM local facility time, Monday
through Friday, excluding Holidays specified in this Services Appendix.

4. After hours Services operations coverage will not be required.

5. Holiday Schedule:

 

Thanksgiving Day      Day after Thanksgiving Christmas Day      New Year’s Eve
New Year’s Day      Memorial Day 4th of July      Labor Day

6. SCS will manage SCS carrier contracts and negotiations on behalf of customer
for carrier parts of this program

7. FAK 70 was assumed

8. Other Value Added Services can be added if mutually agreed upon between SCS
and customer. Fees and services can be provided on a spot quote basis.

9. SCS will manage the claims process with SCS contracted carriers that are part
of this program on behalf of customer.

10. Service requirements under this TSA exclude: However services could be
provided as needed.

 

  10.1.1. Team driver service

 

  10.1.2. Flatbed or other specialized equipment

 

  10.1.3. Expedited or guaranteed transit

 

  10.1.4. Customers House Brokerage, Customs Clearance, Duties, Taxes, or any
charges based on International shipments.

11. Serviced requirements under this agreement include:

 

  11.1.1. LTL

 

  11.1.2. Reporting

12. Governing Publications. Transportation of all Goods under this schedule is
subject to the following publications:

 

  12.1.1. National Motor Freight Classification (“NMFC”)-100W series of reissues
thereof

 

  12.1.2. US Postal Service Zip Code Directory

 

  12.1.3. PC Miler as appropriate to the conflicts with this Schedule, this
Schedule shall govern.

13. General Freight Characteristic Assumptions

 

  13.1.1. Freight is packaged, palletized, and shrink-wrapped

 

  13.1.2. Driver no touch, dock to dock deliveries

 

  13.1.3. Pricing will undergo a *** review to validate operating parameters. If
determined the operating parameters are different that originally presented, SCS
will notify Endo of its concerns, and the parties will negotiate in good faith
for a revised pricing schedule.

 

Page 16



--------------------------------------------------------------------------------

Confidential & Proprietary

 

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

SERVICE SCHEDULE 3 – WAREHOUSING, DISTRIBUTION, AND/OR TRANSPORTATION OF

PRODUCTS REGULATED UNDER “FOOD & DRUG LAWS”

This Service Schedule No. 3 for the Warehousing, Distribution, and/or
Transportation of Products Regulated under Food & Drug Laws as hereafter defined
(“Schedule”) is entered into *** (the “Effective Date”) and is attached to and
made part of that certain Master Services Agreement dated *** (the “MSA”) by and
between UPS Supply Chain Solutions, Inc. (“SCS”) and Endo Pharmaceuticals Inc.
(“Customer”) and other terms of the Agreement (as that term is defined in the
MSA). The terms and conditions of the Agreement are incorporated herein by
reference, and the terms of this Schedule apply to the entire Agreement (except
to the extent that the Agreement includes or incorporates a Small Package
Service Schedule and/or Small Package Carrier Agreement, in which case the terms
of the Small Package Service Schedule and/or Small Package Carrier Agreement
govern relevant aspects of the Services without regard to this Schedule). Terms
not defined in this Schedule have the meaning set forth in the Agreement. In the
event of a conflict between any of the documents specified below and this
Schedule, this Schedule controls.

1. Definitions. “Food & Drug Laws” means: (i) the Federal Food, Drug, and
Cosmetic Act, 21 U.S.C. § 301 et seq. (“FFDCA”), and any current or future
amendments thereto, (ii) any current or future federal, state, or local laws,
ordinances, or common law of the United States (“U.S.”) and of any other country
or jurisdiction (including but not limited to U.S. and non-U.S. federal, state,
and municipal governments) that are similar or analogous to the FFDCA (e.g.,
laws administered by the U.S. Department of Agriculture, the U.S. Drug
Enforcement Administration, State boards of pharmacy), (iii) any current or
future rules, regulations, policies, guidelines, guidance, directives, or orders
adopted by any governmental authority pursuant to or implementing the FFDCA or
similar or analogous laws, and (iv) any other current or future law, amendment,
rule, regulation, policy, guideline, guidance, directive, order, or terms of any
approval, clearance, authorization, or regulatory notification relating to any
drug, medical device, biologic, dietary supplement, cosmetic, food, animal drug,
ingredient, component, accessory, or other Products defined in or regulated
under Food & Drug Laws (collectively, “Regulated Products”).

2. Identification of Regulated Products and Statement of Work. Customer
represents and warrants that it has specifically identified and provided to SCS
in writing the identification (including, but not limited to, regulatory status
and all relevant characteristics, classifications, and terms of any approval,
clearance, authorization, or regulatory notification) of all Products that may
constitute or contain Regulated Products. Throughout the Term, Customer will
continue to identify and immediately notify SCS in writing of any Products that
may constitute or contain Regulated Products not identified as of the Effective
Date. Notwithstanding any other provision of this Agreement, SCS may, at its
sole discretion, accept, accept with limitations, or refuse to store, warehouse,
distribute, transport, or otherwise handle or address any Regulated Products
(whether identified before or after the Effective Date). Customer and SCS have
developed and agreed upon a written Statement of Work (“SOW”) attached to the
Agreement as Exhibit A, which describes in detail SCS’ accepted functions and
service locations with respect to identified Regulated Products. The SOW
comprises part of the Agreement, and defines the scope of SCS’ obligation under
the Agreement. The SOW does not encompass Regulated Products that are identified
after the date of execution of the SOW; in the latter instance, a written
amendment to the SOW will be necessary and SCS may, at its sole discretion,
accept, accept with limitations, or refuse to store, warehouse, distribute,
transport, or otherwise handle or address any Regulated Products identified
after the Effective Date.

3. Customer Warranties. Customer represents and warrants that (i) it shall not
offer, present, or otherwise tender Regulated Products except in conformity and
full compliance with the Agreement and all Food & Drug Laws, (ii) any Regulated
Products are authorized, fit, and safe for storage, warehousing, distribution,
transportation, and/or to be otherwise handled or addressed in accordance with
the Agreement at the time and in the condition in which they are tendered, and
do not contaminate or have the potential to contaminate or otherwise adversely
affect SCS’ facilities or other Products or items contained in such facilities,
(iii) any Regulated Products released by Customer’s quality assurance
organization for immediate distribution are in full compliance with all
applicable Food & Drug Laws including, without limitation, requirements relating
to adulteration, misbranding, marketing or distribution authorization,
manufacturing, labeling, expiration dating, packaging, registration, import
notification, shipping documentation, and are suitable for the intended methods
of shipment and conditions of storage and handling utilized by SCS, (iv) the SOW
and any work instructions and procedures provided to SCS (including by reference
or adoption) relating to the storage, warehousing,

 

Page 2



--------------------------------------------------------------------------------

Confidential & Proprietary

 

distribution, transportation, or other handling or addressing of Regulated
Products are in full compliance with Food & Drug Laws, (v) any storage or
handling equipment, software, packaging, materials, specifications, procedures,
and instructions supplied by, or otherwise provided on behalf of, Customer to
SCS are qualified or validated for their intended uses and otherwise in full
compliance at all times with Food & Drug Laws, (vi) any person to whom, and any
address to which, Customer requests that Regulated Products be sent is
authorized (and will remain authorized throughout any period of time necessary
for the SCS to fulfill its obligations under the Agreement) to receive relevant
Regulated Products, and (vii) unless expressly identified in the SOW as an SCS
responsibility, Customer has made (and, if necessary, has obtained clearance or
approval of), and will maintain and update (as necessary) throughout any period
of time necessary for SCS to fulfill its obligations under the Agreement, any
necessary or appropriate submission or notification to third parties (including,
without limitation, all relevant governmental entities and their contractors).
SCS is not responsible for determining the accuracy of any of Customer’s
representations or warranties and is entitled to rely on such representations as
fully complete and accurate; provided, however, that SCS may verify the accuracy
of any Customer representation or warranty, and Customer will support SCS’
reasonable verification activity.

4. Customer Responsibilities. Customer and SCS have completed in writing
complete, detailed work instructions, procedures, and identification of both
normal and special conditions applicable to the storage, warehousing,
distribution, transportation, or other handling or addressing of Regulated
Products, including, without limitation, work instructions, procedures, and
conditions relating to incoming and outgoing inspection; holding, storage,
distribution, and transportation conditions appropriate to ensure the integrity,
quality, purity, and compliance of the Regulated Products with all Food & Drug
Laws; environmental specifications; packaging (including materials
specifications, packing configurations and protocols, and any required
markings); labeling; instructions for handling damaged, recalled, returned, or
quarantined product; addressing Customer-related complaints; and monitoring,
record-keeping, and reporting. Customer is responsible for specifying which work
instructions and conditions involve requirements under Food & Drug Laws, and
identifying the specific regulatory practices and operational or other standards
the Customer knows or has reason to know SCS is required by Food & Drug Laws to
perform or meet, or that may otherwise be reasonably required or desirable to
ensure product quality, integrity, purity, and conformance to Food & Drug Laws.
SCS, in its sole discretion, may refuse to store, warehouse, handle, or
distribute any Regulated Products when work instructions, procedures, or special
conditions would result in SCS being required under Food & Drug Laws to perform
a specific regulatory practice and/or meet a specific standard except as
otherwise agreed in writing between the parties. Customer agrees to update in a
timely fashion all work instructions, procedures, and conditions as necessary to
ensure product quality and integrity and compliance at all times with Food &
Drug Laws. Customer is responsible for qualifying and maintaining any storage,
handling, or transportation equipment, packaging, other materials, protocols,
specifications, and other information provided to SCS and for validating the
specifications and procedures for the maintenance and use of such equipment,
packaging, materials, specifications, or other information. Customer is
responsible for supplying, or coordinating the provision of, information and
evidence (including, without limitation: (i) information and evidence relating
to prior transactions involving Regulated Products, (ii) confirmation of SCS’
status as an authorized agent to distribute Customer’s Regulated Products;
(iii) licensure or other credentialing information relating to suppliers or
intended recipients of Regulated Products, and (iv) documentation or other
evidence confirming submission or notification having been made to third parties
and the results thereof that are necessary or reasonably requested by SCS.
Customer is generally responsible for communicating information to the U.S. Food
and Drug Administration or any other applicable U.S., non-U.S., state, or local
governmental authority or recipient of Regulated Products regarding the storage,
warehousing, distribution, or other handling or addressing of Customer’s
Regulated Products; provided, however, that SCS may communicate with any
governmental authority or recipient of Regulated Products in accordance with the
SOW and Section 6 of this Schedule, or if otherwise reasonably necessary or
appropriate.

5. Customer is Owner and Distributor of Record. Customer acknowledges and agrees
that it is the primary distributor or other primarily responsible person of
record for any Regulated Products and, to the extent that SCS prepares or signs
any distribution papers or other documentation, it will do so as the express
authorized agent of Customer. Customer further covenants and agrees that SCS’
preparation of or signature on distribution papers or other documentation is
based on SCS’ reliance on Customer’s representations as set forth herein and as
set forth on any papers or information that Customer provides to SCS in
connection with any Regulated Products.

6. Contact Information. Customer will supply and maintain up-to-date Customer
contact information relevant to specific Regulated Products, and Customer has
the sole responsibility to address any inquiry or request directed to such
contact and to prepare any analysis, report, form, or response associated with
such inquiry or request. In the event that Customer has failed to supply or to
maintain contact information, SCS is entitled to communicate with, and respond
to requests of, the U.S. Food and Drug Administration or any other applicable
U.S., non-U.S., state, or local governmental entity or recipient of Regulated
Products. In the event that Customer has failed to supply or to maintain contact
information, and after SCS has made a reasonable attempt to contact Customer,
SCS is also entitled, in SCS’ sole discretion, to destroy or otherwise dispose
of Regulated Products. Customer will have no cause of action or claim against
SCS for liabilities, claims, suits, actions, damages, losses, costs, or expenses
arising from SCS’ communication or action in accordance with this provision.

 

Page 3



--------------------------------------------------------------------------------

Confidential & Proprietary

 

7. Registration/Licensure. To the extent that Customer or SCS is required to
register with, obtain a license from, or make any notification or report to the
U.S. Food and Drug Administration or any other U.S. or non-U.S. governmental
entity, Customer or SCS (as appropriate) represents and warrants that it has and
will maintain such required registration, license, notification, or report, and
will provide evidence of a valid registration, license, notification, or report
at the request of the other Party, provided that nothing in this Agreement
implies a duty on the part of SCS to request such evidence. Customer further
warrants that it has obtained, currently possesses, and maintains all required
Food & Drug Law approvals, clearances, licenses, permits, and authorizations and
has made all required notifications or reports.

8. Compliance/Quality Assurance Program. Customer represents and warrants that
(i) it maintains a compliance/quality assurance program regarding Regulated
Products designed to prevent, detect, and respond to violations of Food & Drug
Laws by Customer, its employees, agents, or contractors, and (ii) all employees
who perform functions relating to Regulated Products have been trained (and a
program exists for the training) as required by any applicable Food & Drug Laws.

9. SCS Compliance Programs. Customer covenants and agrees that any compliance
programs or measures instituted by SCS in respect of Regulated Products does not
modify, alter, or reduce Customer’s obligations hereunder, nor will such actions
expand or increase any duties or obligations on the part of SCS. If in any
individual instance, SCS should undertake action or obligation that is not
specifically assigned under this Agreement with respect to Regulated Products,
such undertaking will not constitute any waiver, amendment, or alteration of
this Agreement, and Customer will retain all obligations hereunder.

10. Suspect Products. SCS will notify Customer upon identification of any
Regulated Products that SCS concludes for any reason it cannot or will not
distribute or deliver under the Agreement (“Suspect Products”). Suspect Products
do not include damaged Product, which are handled in other documents between the
parties. After reviewing available information about the Suspect Products, SCS
will determine if Suspect Products are able to be distributed and/or remain in
SCS’ custody. If SCS determines that SCS cannot or will not distribute the
Suspect Products and the Suspect Products may not remain in SCS’ custody,
Customer must provide for the removal of the goods within the time specified by
SCS. If Customer does not respond to SCS’ notification, at the sole discretion
(but not obligation) of SCS, SCS may take any commercially reasonable action in
relation to Suspect Products. Customer shall reimburse SCS for all reasonable
expenses incurred as a result of Suspect Products. Customer further shall
reimburse SCS for all expenses incurred by SCS as a result of Customer’s refusal
to accept return of Regulated Products that are not able to be distributed or
delivered for any reason.

11. Right to Limit Quantities. Customer acknowledges and agrees that SCS may
limit the quantity of Regulated Products maintained at any particular SCS-owned
or leased Facility in order to comply with Food & Drug Laws. Upon SCS’ request,
Customer will provide information on the projected quantities of its Regulated
Products requirements in a format requested by SCS. SCS will not be required to
modify or upgrade any facility to enable such facility to accommodate greater
quantities of Regulated Products, unless the parties mutually agree in writing
to such modifications or upgrades at the Customer’s sole expense.

12. Notification. Customer or SCS will immediately notify the other Party if
Customer or SCS (i) has reason to believe that Regulated Products tendered to
SCS are non-compliant with Food & Drug Laws; (ii) has reason to believe that
information or items previously supplied are materially incomplete or
inappropriate (including by virtue of being inaccurate); or (iii) receives any
written or oral warning (including FDA Form 483, untitled letter, or Warning
Letter) or other notice of threatened or impending investigation, enforcement
action, citation, indictment, claim, lawsuit, or proceeding issued by any
federal, state, or local governmental entity or agency, or any other entity or
person, against Customer or any of its affiliates or SCS, or of any revocation
or threatened revocation of any license, permit, approval, clearance, or other
authorization, but only to the extent that any of the foregoing relates to
Customer’s Regulated Products that have or may be presented, offered, or
otherwise tendered to SCS under the MSA.

13. Indemnification. Customer shall indemnify and hold harmless SCS from and
against any and all claims, demands, actions, causes of action, losses,
judgments and damages, brought or alleged by a third party, and any and all
costs or expense relating thereto (including but not limited to attorney’s fees,
court costs and costs of settlement) arising as a result of any actual or
asserted violation of the Federal Food, Drug, and Cosmetic Act or any other
federal, state, or local law or regulation by virtue of which Products supplied
or delivered by Customer are alleged or determined to be adulterated,
misbranded, mislabeled or otherwise not in full compliance with any such law or
regulation, except to the extent arising out of SCS’ negligence or willful
misconduct.

14. Regulatory Inspections and Sampling. Upon presentation of a notice of
inspection by a regulatory investigator, SCS will permit such investigator to
inspect any warehouse and related facilities or vehicles where Regulated
Products are held, in accordance with SCS policies and procedures for such
inspections. SCS will promptly notify Customer of a regulatory inspection that
may directly or indirectly involves Customer’s Regulated Products. In the event
a regulatory investigator requests samples of Regulated Products, SCS will grant
the request and notify Customer. Customer will have

 

Page 4



--------------------------------------------------------------------------------

Confidential & Proprietary

 

no cause of action or claim against SCS for liabilities, claims, suits, actions,
damages, losses, costs, or expenses arising from permitting an inspection,
including related sampling, under this provision.

15. Term. The term and termination of this Schedule is as provided in the MSA in
Section 2.2.

IN WITNESS WHEREOF, the Parties hereto have caused this Schedule to be executed
by their duly authorized representative as of the Effective Date.

 

UPS SUPPLY CHAIN SOLUTIONS, INC.     ENDO PHARMACEUTICALS INC.

/s/ Matt Kristufek

   

/s/ David P. Holveck

Signature     Signature

Matt Kristufek

   

David Holveck

Printed Name     Printed Name

Global Contracts Manager

   

President & Chief Executive Officer

Title     Title

May 18, 2010

   

5/10/10

Date     Date

 

Page 5



--------------------------------------------------------------------------------

Confidential & Proprietary

 

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

SERVICE SCHEDULE NO. 4 – WAREHOUSING OF HAZARDOUS MATERIALS

This Service Schedule No. 4 for Hazardous Materials (“Schedule”) is attached to
and made part of that certain Master Services Agreement dated ***, (the “MSA”)
by and between UPS Supply Chain Solutions, Inc. (“SCS”) and Endo Pharmaceuticals
Inc. (“Customer”) as of *** (the “Effective Date”). The terms and conditions of
the MSA are incorporated herein by reference. Terms not defined in this Schedule
shall have the meaning set forth in the MSA. To the extent that a conflict
exists between the terms and conditions of this Schedule and those of the MSA,
the terms and conditions of this Schedule will supercede.

1. Hazardous Materials Under This Schedule. SCS agrees to provide Services for
the hazardous materials or dangerous goods (collectively “Hazardous Materials”)
that are listed in Attachment 1 to this Schedule which is attached hereto and
incorporated herein by reference.

2. Authorized Stocking Locations. Customer must make every effort to limit
shipment of hazardous material inventories only to the SCS locations authorized
under this Schedule. Storage and warehouse distribution services for the
hazardous materials declared in Attachment 1 of this Schedule will be limited to
the following two (2) locations:

2.1. Memphis, TN

2.2. Harrisburg, PA

3. No Waste. SCS shall not provide Services for any solid waste, hazardous
waste, or restricted waste (including medical waste) as listed in or regulated
pursuant to any environmental law (including but not limited to the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act, 42
U.S.C. §§ 6901, et seq.) or regulation in effect now or in the future.

4. Compliance With Applicable Hazardous Materials Requirements. Customer shall
comply with all applicable legal and regulatory requirements related to
Hazardous Materials. Any compliance programs or measures instituted by SCS in
respect of Hazardous Materials shall not modify or reduce Customer’s obligations
hereunder, nor shall such actions increase any obligations of SCS. UNLESS
CUSTOMER EXPRESSLY DIRECTS SHIPMENT EXCLUSIVELY BY GROUND AND/OR MARITIME,
CUSTOMER SHALL OFFER, PRESENT OR OTHERWISE TENDER TO SCS ALL HAZARDOUS MATERIALS
IN COMPLIANCE WITH THE REQUIREMENTS FOR TRANSPORT BY AIR.

5. Identifying & Classifying Hazardous Materials. Customer shall provide SCS
with: (1) information pertaining to the identity and classification of all
Hazardous Materials; (2) copies of applicable exemptions, exceptions, permits or
approvals that apply to the Hazardous Materials; and (3) all reasonably
available documentation, including without limitation Material Safety Data
Sheets, relating to environmental, health or safety matters associated with the
Hazardous Materials. Customer agrees to complete and provide to SCS the
“Customer Notification of Hazardous Materials” which is attached hereto and
incorporated herein by reference. The person or party responsible for providing
hazardous materials information required under this Schedule to UPS SCS on
behalf of the Customer on an on-going basis is:

5.1 Name: Lisa Walker                        Telephone: 610-558-9800 ext 4130

6. Packing, Marking, Labeling, and Documenting Hazardous Materials. Customer
warrants and represents that any packaging that it provides SCS for the purposes
of transporting Hazardous Materials satisfies prescribed specification and
testing requirements. SCS’s preparation of or signature on documentation such as
shipping papers shall be based on SCS’s reliance on information that Customer
has provided to SCS. SCS shall not be responsible for determining the accuracy
of any of Customer’s information.

7. Handling Hazardous Materials. Customer is responsible for properly handling
any Hazardous Materials in its possession to ensure that they are fit and safe
for transport when tendered to SCS. To the extent that Customer loads or unloads
Hazardous Materials on, into or from any vehicle, Customer shall comply with all
applicable loading, unloading, segregation, blocking, bracing and related
requirements. Customer warrants and represents that all Customer employees
involved in identifying, classifying, packing, marking, labeling, documenting
and handling such Hazardous Materials for transport are properly trained, tested
and certified in accordance with all applicable requirements. To the extent
Customer handles Hazardous Materials and does not contract such actions out,
Customer warrants and represents that it will maintain an effective compliance
program regarding Hazardous Materials that is designed to prevent and detect
undeclared Hazardous Materials and violations of applicable requirements
pertaining to Hazardous Materials. To the extent Customer uses subcontractors to
handle Hazardous Materials, Customer warrants and represents that it will only
use subcontractors that maintain an industry-standard compliance program
regarding Hazardous Materials

 

Page 6



--------------------------------------------------------------------------------

Confidential & Proprietary

 

that is designed to prevent and detect undeclared Hazardous Materials and
violations of applicable requirements pertaining to Hazardous Materials.

8. SCS Right of Refusal. SCS reserves the right to reject, refuse, or dispose of
Hazardous Materials that it determines not to have been in accordance with this
Schedule. Customer shall reimburse SCS for any costs or expenses incurred by SCS
if the consignee refuses to accept Hazardous Materials that are not deliverable
for any reason, including, but not limited to, wrong delivery address.

9. Indemnity. Customer agrees to indemnify, defend, and hold harmless SCS, and
its affiliated companies, their officers, directors, employees, agents, and
their successors and assigns, from all claims, demands, expenses (including
reasonable attorneys’ and consultants’ fees), liabilities, causes of action,
enforcement procedures, and suits of any kind or nature (hereinafter “Claims”),
of which SCS may hereinafter incur as a result of Customer’s breach of this
Schedule or its non-compliance with applicable requirements pertaining to
Hazardous Materials, whether such action is brought by a governmental agency or
other person or entity, except to the extent that such Claims result from SCS’s
failure to reasonably follow Customer’s written instructions or SCS’s willful
misconduct or that of its employees, subcontractors, or agents, in which case
SCS shall indemnify Customer. Customer shall be liable for any damage to persons
or property caused by the transportation, loading, unloading, storage, or
handling of Hazardous Materials, except to the extent that such damage results
from SCS’s failure to reasonably follow Customer’s written instructions or SCS’s
willful misconduct or that of its employees, subcontractors, or agents.
Customer’s indemnification obligations in this Section 9 are in addition to the
indemnification obligations set forth in the MSA and shall survive the
termination or expiration of this Schedule.

11. Term. The term and termination of this Schedule is as provided in the MSA in
Section 2.2.

12. Emergency Contact Information. Customer shall supply SCS with all necessary
emergency contact and response information for documentation such as shipping
papers associated with Customer’s Hazardous Materials, and Customer shall have
the sole responsibility to address any inquiry directed to such contact and
prepare any reports or forms associated with such inquiry. If Customer is in
physical possession of the Hazardous Materials when a reportable incident or
release occurs, Customer shall have sole responsibility for providing required
notification(s) to third parties, including government authorities. When SCS
tenders hazardous materials shipping papers on behalf of the Customer, the
emergency telephone number to be indicated on those shipping papers is

12.1 610-558-9800.

13. DOT Registration. To the extent that Customer requires a U.S. Department of
Transportation registration number pursuant to subpart G of part 107 of title 49
of the U.S. Code of Federal Regulations, Customer represents and warrants that
it has obtained such a registration number and shall provide evidence of a valid
registration number at the request of SCS, provided that nothing in this
Schedule shall imply a duty on the part of SCS to so request a registration
number.

IN WITNESS WHEREOF, the Parties hereto have caused this Schedule to be executed
by their duly authorized representative as of the Effective Date.

 

UPS SUPPLY CHAIN SOLUTIONS, INC.      ENDO PHARMACEUTICALS INC. “SCS”     
“CUSTOMER”

/s/ Matt Kristufek

    

/s/ David P. Holveck

Signature      Signature

Matt Kristufek

    

David Holveck

Printed Name      Printed Name

Global Contracts Manager

    

President & Chief Executive Officer

Title      Title

May 18, 2010

    

5/10/10

Date      Date

 

Page 7



--------------------------------------------------------------------------------

Confidential & Proprietary

 

ATTACHMENT NO. 1 - CUSTOMER NOTIFICATION OF HAZARDOUS MATERIALS

TO SERVICE SCHEDULE NO. - HAZARDOUS MATERIALS

Instructions

 

General    The Customer Notification of Hazardous Materials form identifies the
information required for each hazmat item to be approved for storage and
shipment by UPS-SCS.    All additional or future hazmats are prohibited by
UPS-SCS from warehouse storage and transport until the information indicated
here has been provided. Customer Information    Provide the name of your
company’s hazmat contact, the emergency telephone number to be used on hazmat
shipping papers, and the proposed stocking locations (if known). Product
Identification    Product Name: Provide the complete manufacturer product name
for the item.    SKU: Provide the unique Stock Keeping Unit number for the item.
Different sizes of the same product must have separate SKU’s. (Company Part
Numbers). Handling    Cases To Be Opened?: Yes or No. Yes, if a case or box must
be opened to pick an “each” and item must be re-packaged. No, if items are
unopened and re-shipped in same packaging as provided.

Excepted Materials

 

Lithium Battery

Definitions:

DOT- 49 CFR Special

Provision 188.

 

IATA - Packing

Instructions 965, 966,

967 (secondary) and

968, 969, and 970

(primary).

 

  

Indicate all categories that apply:

 

Primary Lithium batteries and cells: For an “excepted” or “small”
non-rechargeable lithium battery, indicate if SKU is a Battery Only (UN3090),
contains batteries Packed With Equipment, contains 2 or less Batteries Contained
in Equipment or 3 or More Batteries Contained in Equipment (UN3091). No
additional information for excepted lithium batteries is required.

Secondary Lithium batteries and cells: If item is an “excepted” or “small”
rechargeable lithium battery, indicate if SKU is a Battery Only (UN3480),
contains batteries Packed With Equipment, contains 2 or less Batteries Contained
in Equipment or 3 or More Batteries Contained in Equipment (UN3481). No
additional information for excepted lithium batteries is required.

   Non-Spillable Battery: Yes, if item is a UN2800 battery that has successfully
passed the vibration and pressure testing as required to be “excepted” under DOT
- 49 CFR 173.159 and IATA - Special Provision A67, and the battery and outer
packaging are marked “NONSPILLABLE”. If “YES”, no further information on this
SKU is required.

Classification

Information

   UN ID #: Provide UN ID number assigned to selected proper shipping name.   
Proper Shipping Name: Provide the specified proper shipping name from 49 CFR or
the IATA Dangerous Goods Regulations. Provide technical names for “N.O.S.”
entries as required.    Hazard Class: Provide primary hazard class and any
subsidiary hazards that the product meets.    PG: Provide packing group
assignment (I, II, or III) for material as applicable.

 

Page 8



--------------------------------------------------------------------------------

Confidential & Proprietary

 

Shipping Information    Please respond to the request for modal-specific
shipping information by using only one of the terms provided in this column
below and appearing in bold type.

US Department of

Transportation - 49

CFR

   DOT - Domestic US Shipments: How is this SKU to be shipped within the United
States? As a Small Quantity-ground shipment in accordance with 49 CFR 173.4, as
an Excepted Quantity-Air shipment in accordance with 49 CFR 173.4a, as a
Consumer Commodity, ORM-D, as a Limited Quantity (LTD QTY), as a Fully-Regulated
solid or liquid shipped in a UN-Specification packaging or Fully-Regulated gas
shipped in an approved cylinder, as an Excepted Package Radioactive, or as a
non-regulated Combustible Liquid (flash point 100-141º F), eligible for ground
shipment only)?

International Air

Transport Association

(IATA) - Dangerous

Goods Regulations

   IATA - International Air Shipments: How is this SKU to be shipped
internationally by air? As an IATA Excepted Quantity, as an Excepted Package
Radioactive, as a Consumer Commodity-ID8000, as a Limited Quantity (LTD QTY), or
as a Fully-Regulated solid or liquid shipped in a UN-Specification packaging or
Fully-Regulated gas shipped in an approved cylinder. Enter “not applicable” if
international air service is not required.

International Maritime

Dangerous Goods

(IMDG) Code

   IMDG - International Vessel Shipments: How is this SKU to be shipped
internationally by water? As an Excepted Quantity, Limited Quantity (LTD QTY),
Limited Quantity/Consumer Commodity (shipping papers required), or as a
Fully-Regulated solid or liquid shipped in a UN-Specification packaging or
Fully-Regulated gas shipped in an approved cylinder. Enter “not applicable” if
international ocean service is not required.

 

Page 9



--------------------------------------------------------------------------------

Confidential & Proprietary

 

The following shipping, handling, and packaging information must be provided for
every hazmat item proposed for stocking and distribution:

Will packages of this SKU, as provided to UPS SCS for storage and distribution,
require opening of the package in order to pick an individual order or “EACH”
for this SKU? Yes or No

Is this SKU an “excepted” or “small” non-rechargeable (primary) lithium battery?
If so, indicate if SKU is a Battery Only (UN3090), contains batteries Packed
With Equipment, contains 2 or less Batteries Contained in Equipment or 3 or More
Batteries Contained in Equipment (UN3091). No additional information for
excepted lithium batteries is required.

Is this SKU an “excepted” or “small” rechargeable lithium battery? If so,
indicate if SKU is a Battery Only (UN3480), contains batteries Packed With
Equipment, contains 2 or less Batteries Contained in Equipment or 3 or More
Batteries Contained in Equipment (UN3481). No additional information for
excepted lithium batteries is required.

Is this SKU a Non-spillable lead/acid battery “excepted” under DOT (49 CFR
173.159) and IATA (Special Provision A67) [Vibration and pressure tested,
battery and packaging marked “NONSPILLABLE”)?. Yes or No (no further information
needed if “yes”)

Material classification and packaging information as established under the
United Nations Recommendations on the Transport of Dangerous Goods and adopted
by the U.S. Department of Transportation in 49 CFR 171-180. Required information
will include (as applicable):

Classification Information:

Proper Shipping Name:

Hazard Class:

United Nations Identification Number:

Packing Group Assignment:

To be shipped in the United States as: (indicate one)

Small Quantity – Ground (49 CFR 173.4)

Excepted Quantity – Air (49 CFR 173.4a)

Limited Quantity

Consumer Commodity ORM-D or ORM-D Air

Fully-Regulated Material (UN-Specification Packaging or Compressed Gas in
Approved Cylinder)

Excepted Package Radioactive

Ground-Only, Non-Regulated Combustible Liquid (Flash Point 100-141° C)

To be shipped under a DOT Special Permit? Yes (indicate number) or No.

To be shipped by international air (IATA) as: (indicate one or “not applicable”)

Excepted Quantity

Excepted Package Radioactive

Consumer Commodity, ID8000

Limited Quantity

 

Page 10



--------------------------------------------------------------------------------

Confidential & Proprietary

 

Fully-Regulated (UN-Specification Packaging or Compressed Gas in Approved
Cylinder)

To be shipped by international vessel (IMDG) as: (indicate one or “not
applicable”)

Excepted Quantity

Limited Quantity

Limited Quantity/Consumer Commodity (shipping papers required)

Fully-Regulated (UN-Specification Packaging or Compressed Gas in Approved
Cylinder)

 

Page 11